
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

LOAN NO. 4128

LOAN AGREEMENT

AMONG

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent and a Lender

AND

THE OTHER FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS AGREEMENT
as Lenders

AND

OMEGA ACQUISITION FACILITY I, LLC
as Initial Borrower

AND

THE OTHER ENTITIES WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS AGREEMENT
as Borrowers

DATED AS OF DECEMBER 31, 2003

$50,000,000
REVOLVING ACQUISITION FACILITY

--------------------------------------------------------------------------------


TABLE OF CONTENTS

TABLE OF CONTENTS   i
LIST OF EXHIBITS
 
ii
LOAN AGREEMENT
 
1
RECITALS
 
1
ARTICLE I The Loan
 
2
ARTICLE II Security
 
7
ARTICLE III Establishment of Loan
 
8
ARTICLE IV Requirements For Advances
 
9
ARTICLE V Representations and Warranties
 
15
ARTICLE VI Affirmative Covenants
 
27
ARTICLE VII Negative Covenants
 
33
ARTICLE VIII Events of Default; Acceleration of Indebtedness; Remedies
 
34
ARTICLE IX Assignment and Participation
 
37
ARTICLE X Miscellaneous
 
50

i

--------------------------------------------------------------------------------


LIST OF EXHIBITS

Exhibit 1.1(a)   Form of Note
Exhibit 1.1(b)
 
Loan Commitments
Exhibit 4.1
 
Form of Draw Request
Exhibit 4.2(a)(i)
 
Form of Joinder
Exhibit 4.2(a)(ii)
 
Forms of Acknowledgment
Exhibit 4.2(a)(vi)
 
Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit 4.2(a)(vii)
 
Form of Guarantor Estoppel Certificate
Exhibit 5.11
 
Litigation
Exhibit 5.21
 
Interest Holder Certification and Agreement
Exhibit 5.24
 
Taxes
Exhibit 5.25
 
ERISA Matters
Exhibit 5.28
 
Compliance with Health Care Laws
Exhibit 6.3.1
 
Form of Compliance Certificate
Exhibit 6.7.1
 
Form of Lockbox Account Agreement
Schedule I
 
Index of Defined Terms

ii

--------------------------------------------------------------------------------



LOAN NO. 4128


LOAN AGREEMENT


        THIS LOAN AGREEMENT (this "Agreement") is dated as of the 31st day of
December, 2003 by and among OMEGA ACQUISITION FACILITY I, LLC, a Delaware
limited liability company ("Initial Borrower") and each other entity that is or,
by joinder, hereafter becomes a party to this Agreement as a Borrower (each,
including Initial Borrower, a "Borrower" and, collectively, "Borrowers"),
(b) the financial institutions who are or hereafter become parties to this
Agreement as Lenders, and (c) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, "GECC"), as Agent and a Lender.


RECITALS


        A. Initial Borrower has requested that Lenders (as defined below) extend
a revolving loan facility to Borrowers of up to Fifty Million Dollars
($50,000,000.00) in the aggregate (the "Loan"), subject to the terms and
conditions contained in this Agreement and the other Loan Documents (as defined
below). The Loan is further evidenced by the Notes (as defined in Section 1.1
below).

        B. At the time of each Advance (as defined in Section 1.1 below), the
applicable Borrower shall contemporaneously become the owner of one or more
skilled nursing facilities and assisted living facilities (each, a "Health Care
Facility" and, collectively, "Health Care Facilities"). The Title Policies (as
defined in Section 3.4 below) shall contain the legal descriptions of the
parcels of land on which each of the Health Care Facilities is located (each
parcel of land, a "Property" and, collectively, the "Properties"). The
improvements located on such Properties are collectively called the
"Improvements". The Properties and the Improvements are collectively called the
"Projects", and a single Property and its Improvements are called a "Project".

        C. Borrowers will use the proceeds of the Loan for the purpose of
financing the acquisition of the Projects. Each of the Borrowers is a wholly
owned subsidiary of Guarantor (as defined in Section 3.1 below). Guarantor is
also the guarantor of the $225,000,000 loan facility created under the Loan
Agreement, dated as of June 23, 2003 (the "$225,000,000 Loan Agreement"), among
Agent, as agent and as a lender, certain other financial institutions who are or
have become parties thereto and certain affiliates of Guarantor as borrowers
thereunder (the "$225,000,000 Facility").

        D. Borrowers' obligations under the Loan will be secured by, among other
things, (a) a first priority Mortgage, Assignment of Rents and Security
Agreement (or a document of similar title) (each, a "Mortgage" and,
collectively, the "Mortgages") encumbering each Project, (b) the Pledge (as
defined in Section 3.1 below) encumbering one hundred percent (100%) of the
ownership interests in each Borrower, and (c) the Assignments of Leases (as
defined in Section 4.2 below). This Agreement, the Notes, the Mortgages, the
Guaranty (as defined in Section 3.1 below), the Environmental Indemnity (as
defined in Section 3.1 below), the Pledge, the Assignments of Leases, the
Joinders (as defined in Section 4.2 below), the Acknowledgements (as defined in
Section 4.2 below) and any other documents evidencing or securing the Loan or
executed in connection therewith or herewith, and any modifications, renewals,
extensions and amendments thereof, are referred to herein collectively as the
"Loan Documents."

        E. "Agent" means GECC in its capacity as agent for the Lenders under
this Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Section 9.2 below. "Lender" or "Lenders" means
GECC in its individual capacity and its successors and permitted assigns
pursuant to Section 9.1 below and any other financial institution which is now
or hereafter becomes a party to this Agreement as a Lender.

        F. An index of defined terms in this Agreement appears on Schedule I
hereto.

1

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the foregoing and the mutual
conditions and agreements contained herein, the parties agree as follows:


ARTICLE I
The Loan


        1.1.  Advances and Notes. Subject to the terms and conditions hereof,
each Lender agrees to make available to Borrowers on and after December 31, 2003
(the "Establishment Date") and from time to time prior to the Maturity Date (as
defined in subsection 1.8.1 below), various advances (each, an "Advance" and,
collectively, "Advances") in a total amount not to exceed such Lender's Loan
Commitment (as defined below). Borrowers shall execute and deliver to each
Lender a revolving note to evidence the Loan Commitment of that Lender. Each
revolving note shall be in the principal amount of the product of $50,000,000
times such Lender's Pro Rata Share (as defined in subsection 9.1.1 below) and
shall be in the form of Exhibit 1.1(a) hereto (each, together with any and all
amendments thereto and substitutions therefor, a "Note" and, collectively, the
"Notes"). Each Note shall represent the obligation of Borrowers to repay the
amount of the applicable Lender's actual Advances, together with interest
thereon. All Borrowers shall be jointly and severally liable for all
indebtedness under the Notes and all obligations under the Loan Documents.

        "Loan Commitment" means (a) as to any Lender, the aggregate commitment
of such Lender to make Advances, as set forth on Exhibit 1.1(b) hereto, and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Advances,
reduced in each case by the principal amount of actual Advances outstanding.

        1.2.  Revolving Nature of Loan. Throughout the Term (as defined in
subsection 1.8.1 below) and until the Maturity Date, and so long as no (i) Event
of Default (as defined in Section 8.1 below) of any nature, (ii) Potential
Default (as defined in Section 8.1 below), or (iii) default under any of the
covenants set forth in Section 6.1, 6.2, 6.3, 6.4 or 6.5 of the Guaranty shall
have occurred and be continuing, Borrowers shall have the right to borrow and
reborrow an amount up to the full amount of the Loan on a revolving basis,
subject to the terms and conditions set forth in this Agreement; provided, that
(A) Lenders are not obligated to make Advances at any time which would exceed
the then Borrowing Availability (as defined in Section 1.3 below) and
(B) Lenders shall not be obligated to make Advances during the sixty (60) days
immediately preceding the Maturity Date unless Borrowers have submitted to Agent
a copy of a loan commitment reasonably acceptable to Agent or other evidence
reasonably acceptable to Agent demonstrating to Agent's reasonable satisfaction
Borrowers' ability to repay the Loan, including any proposed Advances, on or
prior to the Maturity Date. The Loan may be repaid by Borrowers in full or in
part at any time, and any amounts repaid by Borrowers may be reborrowed, subject
to the terms of this Section 1.2 and Article IV.

        1.3.  Charges. Agent is authorized to, and at its sole election may,
charge to the Loan balance on behalf of Borrowers and cause to be paid all Costs
(as defined in Section 10.1 below) and interest owing by Borrowers under this
Agreement or any of the other Loan Documents if and to the extent Borrowers have
failed to pay any such amounts as and when due, including after any applicable
grace periods, up to the amount of the Borrowing Availability (as defined below)
at such time. At Agent's option and to the extent permitted by law, any charges
so made shall constitute part of the Loan hereunder. "Borrowing Availability"
means $50,000,000, less the sum of the aggregate balance of the Loan then
outstanding.

        1.4.  Reliance on Notices. Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice of a requested Advance
reasonably believed by Agent to be genuine. Agent may assume that each Person
executing and delivering any notice in accordance herewith was duly authorized,
unless the responsible individual acting thereon for Agent has actual knowledge
to the contrary. Each Borrower hereby designates Guarantor as its exclusive
representative ("Borrower

2

--------------------------------------------------------------------------------


Representative") and agent on its behalf for the purposes of issuing notices of
requests for Advances, executing Acknowledgments, giving instructions with
respect to the disbursement of the proceeds of the Loan, giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of Borrowers under the Loan Documents. The individuals
described in Section 5.31 below, as well as any other individuals designated
from time to time in a written notice from Guarantor to Agent, are the only
authorized persons who may act on behalf of Borrower Representative. Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from the individuals designated by Borrower Representative as a notice
or communication from all Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower hereunder to Borrower
Representative on behalf of such Borrower. Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

        1.5.  Receipt of Payments. Borrowers shall make each payment described
in this Agreement not later than 11:00 a.m. (New York time) on the day when due
in immediately available funds. All payments shall be deemed received on the
Business Day on which immediately available funds therefor are received by Agent
at or prior to 11:00 a.m. New York time, in the manner for payment set forth in
the Notes. Payments received after 11:00 a.m. New York time on any Business Day
or on a day that is not a Business Day shall be deemed to have been received on
the following Business Day.

        1.6.  Lenders' Obligations Are Several, Not Joint. Notwithstanding any
other provision of this Article I to the contrary, each Lender's agreement to
make disbursements of the Loan under this Agreement and all other obligations of
the Lenders hereunder shall be several, and not joint, and in the amount of its
respective Pro Rata Share of the amount of such disbursement or in proportion to
its Pro Rata Share, as applicable.

        1.7.  Notes. The terms and provisions of the Notes are hereby
incorporated herein by reference in this Agreement. In the event of an
assignment under Section 9.1 below, each Borrower shall, upon surrender of the
assigning Lender's Notes, issue new Notes to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned.

        1.8.  Loan Term.

        1.8.1. Maturity Date. The Loan shall mature on June 22, 2007 or such
earlier date upon which the Loan or the $225,000,000 Facility becomes due and
payable in full, whether at maturity, prepayment acceleration or otherwise (the
"Maturity Date"). The "Term" of the Loan shall commence on the Establishment
Date and end on the Maturity Date, as it may be extended as provided below.

        1.8.2. Extension Option. Provided the Maturity Date (as defined in the
$225,000,000 Loan Agreement) of the $225,000,000 Facility has been validly
extended for a co-terminus term, Borrowers may extend the Maturity Date for a
period of twelve (12) months immediately following the Maturity Date; provided,
that: (a) Borrowers have given Agent written notice (the "Extension Notice") of
such extension not less than forty-five (45) days nor more than one hundred
twenty (120) days prior to the Maturity Date; (b) Borrowers have paid or caused
to be paid to Agent concurrently with giving the Extension Notice an extension
fee equal to $375,000, which extension fee shall be non-refundable unless the
proposed extension is not approved by Agent for any reason; (c) no Event of
Default under any of the Loan Documents exists as of the date of the Extension
Notice or as of the Maturity Date; (d) there has not been a monetary Event of
Default under any of the Loan Documents at any time; (e) there has not been a
non-monetary Event of Default under any of the Loan Documents at any time which
remained uncured for more than

3

--------------------------------------------------------------------------------




ninety (90) days; (f) as of May 31, 2007, the Project Yield for the prior twelve
(12) months is not less than 25.0%; (g) as of May 31, 2007, the Debt Coverage
Ratio for the prior twelve (12) months exceeds 2.00 to 1.00; (h) rent payments
for the prior twelve (12) months from the Leases (as defined in Section 4.2
below) are not less than eighty percent (80%) of the rent payments as
underwritten at the time of each applicable Advance; (i) all Tenants (as defined
in Section 4.2 below) under the Leases are current with respect to their payment
obligations then due and payable under the Leases, including any applicable
grace periods for payment thereof; and (j) the maturity date of the Public Debt
(as defined in the Guaranty) (or any other indebtedness, the proceeds of which
are used to repay the Public Debt) has been extended to not earlier than
September 30, 2008.

        "Debt Coverage Ratio" means the ratio, as reasonably determined by
Agent, of (i) Adjusted Net Operating Income from the Projects for a particular
period, to (ii) payments of interest and principal due on the Loan for the same
period.

        "Project Yield" for any period means the quotient, as reasonably
calculated by Agent, of (x) the Adjusted Net Operating Income from the Projects
for a particular period, divided by (y) the sum of (i) the then current
outstanding principal balance of the Loan, plus (ii) all accrued but unpaid
interest thereon.

        "Adjusted Net Operating Income" means net income from the operations of
the Tenants under the Leases (on a Project by Project basis) over the previous
twelve (12) month period, calculated in accordance with generally accepted
accounting principles consistent with the standards utilized by Agent in
connection with its underwriting of this Loan, excluding interest, taxes,
depreciation, amortization, rent and management fees, adjusted for a five
percent (5%) management fee and a $400 per bed per annum replacement reserve,
adjusted (upward or downward) by Agent in a reasonably consistent manner to take
into account any (i) definitive federal or state changes in applicable Medicare
and Medicaid reimbursement rates or (ii) definitive pro forma adjustments
(including, but not limited to, changes in PL/GL insurance premiums and
third-party contract costs). Any Project with a negative Adjusted Net Operating
Income will be excluded for purposes of this calculation. Adjusted Net Operating
Income will be reasonably estimated by Agent. Borrowers shall use commercially
reasonable efforts to provide Agent with financial information with respect to
the operations of the tenants under the Leases enforcing applicable provisions
of Leases requiring the delivery of such financial information to Borrowers.
References in this Agreement to financial results for "the prior twelve
(12) months" or other most recent historical period shall mean the applicable
period for which the most recent reporting has been made by the applicable
Tenant; provided, that Lender may reject as insufficient any reporting for a
period that ended more than forty-five (45) days prior to the calculation of any
financial test under this Agreement. Prior to the first Advance, Initial
Borrower and Agent shall establish audit procedures reasonably acceptable to
Agent and Initial Borrower, including revenue testing and payroll tax payments,
for testing the accuracy of Tenant financial reporting. Such procedures shall be
reviewed by Agent and revised as reasonably required by Agent after the first
Advance, the first $20,000,000 in Advances and annually thereafter.

        1.9.  Interest Rate. Borrowers shall pay interest on the outstanding
principal balance of the Loan at a floating rate per annum equal to the Base
Rate plus three and three-quarters percent (3.75%) (the aggregate rate is
referred to as the "Interest Rate"). "Base Rate" shall mean the rate published
each day in The Wall Street Journal for notes maturing one (1) month after
issuance under the caption "Money Rates, London Interbank Offered Rates
(LIBOR)". The Interest Rate for each calendar month shall be fixed based upon
the Base Rate published prior to and in effect on the first (1st) Business Day
of such month; provided, however, the Interest Rate from and including the first
Advance Date (as defined in Section 4.1 below) through the end of the calendar
month in which the first Advance Date occurs shall be fixed based upon the Base
Rate in effect on the Business Day immediately preceding the first Advance Date.
Interest shall be calculated based on a 360 day year and

4

--------------------------------------------------------------------------------


charged for the actual number of days elapsed. Notwithstanding anything to the
contrary contained herein, in no event shall the Interest Rate at any time be
less than six percent (6.00%) per annum.

        1.10. Payments.

        1.10.1. Interest. Borrowers shall make interest payments monthly in
arrears on the first (1st) day of each month commencing on the month immediately
following the first Advance Date, computed on the outstanding principal balance
of the Loan at the Interest Rate.

        1.10.2. Principal. If the making of any Advance results in the
outstanding principal balance of the Loan equaling or exceeding 5.2 times
Adjusted Net Operating Income of all Properties (as reasonably determined by
Agent) for the most recent twelve (12) month period, then, on the first day of
each calendar month thereafter until the Maturity Date, Borrowers shall make
monthly principal amortization payments on the outstanding principal amount of
the Loan from time to time based upon a twenty-five (25) year amortization
schedule at an assumed seven percent (7.00%) per annum interest rate. If
Borrowers are obligated to make principal amortization payments under this
subsection 1.10.2, the amount of the amortization shall be reset, using the
original amortization period, at the time of the making of any subsequent
Advance, Release Payment (as defined below) or other voluntary prepayment.

        1.11. Change of Control. If a Change of Control (as defined below)
occurs, Agent may, but shall not be obligated to, accelerate the Loan, in which
event Borrowers shall be obligated to repay the entire outstanding principal
balance of the Loan in full. So long as Borrowers give Agent at least forty-five
(45) days written notice prior to any such Change of Control (a "Change of
Control Notice"), then Agent shall give Borrowers at least one hundred twenty
(120) days written notice prior to any such acceleration, which notice from
Agent may be given at any time after Agent's receipt of the Borrowers' Change of
Control Notice.

        "Change of Control" means either (i) Guarantor ceases to be a
corporation whose common stock is publicly traded; (ii) any Person and its
affiliates own in the aggregate greater than fifty percent (50%) of the common
stock of Guarantor (other than Explorer Holdings, L.P. or a Qualified Investor
(as defined below); provided, that in the case of a Qualified Investor, such
Qualified Investor executes and delivers to Agent a guaranty of the Loan in
substantially the form of the Guaranty and otherwise reasonably acceptable to
Agent, together with such opinions of counsel and other documents as Agent may
reasonably request with respect to such guaranty); or (iii) Guarantor merges or
consolidates with any Person other than a Qualified Investor.

        "Qualified Investor" means a real estate investment trust or other
institutional real estate investor, in either case which has (a) a tangible net
worth equal to or greater than Guarantor's then tangible net worth, in each case
as reasonably determined by Agent based upon such Person's and Guarantor's most
recent consolidated balance sheets prepared in accordance with generally
accepted accounting principles and consistent with the manner in which Agent has
underwritten Guarantor's tangible net worth in entering into this Agreement, and
(b) substantial experience owning Health Care Facilities, including skilled
nursing facilities. Notwithstanding the foregoing to the contrary, if
(x) Guarantor merges or consolidates with a Person which is not a Qualified
Investor and Guarantor is the surviving entity, or (y) a Person and its
affiliates (other than Explorer Holdings, L.P. or a Qualified Investor) own, in
aggregate, greater than fifty percent (50%) of the outstanding common stock of
Guarantor, then in either case it shall not constitute a Change of Control if
(1) the people listed in clauses (a) and (b) of Section 5.31 below continue in
their respective positions of management of Guarantor as described in clauses
(a) and (b) of Section 5.31 until the Maturity Date; provided, however, the
failure of any such individual to continue in their position of management due
to death or disability shall not result in a Change of Control, and (2) if
clause (y) is applicable, said Person executes and delivers to Agent a guaranty
of the Loan in substantially the form of the Guaranty and otherwise reasonably

5

--------------------------------------------------------------------------------


acceptable to Agent, together with such opinions of counsel and other documents
as Agent may reasonably request with respect to such guaranty.


ARTICLE II
Security


        2.1.  Collateral. The Loan and all other Indebtedness and obligations
under the Loan Documents shall be secured by real and personal property which is
subject to a security interest or lien granted in this Agreement or in any of
the following Loan Documents (collectively, the "Collateral"): (a) the
Mortgages, (b) the Assignments of Leases and (c) the Pledge as well as any other
collateral or security described in this Agreement or in the other Loan
Documents or required by Agent or Lenders in connection with the Loan.

        2.2.  Release of Projects. Upon the written request of Borrowers, Agent
shall release a Project from the lien of the Loan Documents provided:

        (a)   Borrowers shall make a payment to Agent ("Release Payment"), which
Release Payment shall be used by Agent towards the repayment of the Loan, equal
to the lesser of (i) 120% of the amount of the Loan initially allocated by Agent
to such Project at the time of the Advance in respect of such Project or
(ii) the remaining outstanding balance of the Loan plus accrued and unpaid
interest thereon plus all other amounts then outstanding under this Agreement
and the other Loan Documents;

        (b)   The Adjusted Net Operating Income with respect to the remaining
Projects is greater than 19.23% of the remaining outstanding balance of the
Loan;

        (c)   The Projected Debt Service Coverage Ratio with request to the
remaining Projects must be greater than 1.5;

        (d)   The Project Yield with respect to the remaining Projects is
greater than (i) the Project Yield of all Projects (including the Project(s) to
be released) immediately prior to the release and (ii) the Project Yield at the
time of the initial Advance; and

        (e)   (i) No Event of Default then exists, (ii) no monetary Event of
Default shall have occurred at any time during the preceding Term of the Loan,
and (iii) there has not been a non-monetary Event of Default at any time during
the preceding Term of the Loan which remained uncured for more than ninety
(90) days, unless any of the aforementioned Events of Default shall be cured by
the release of such Project.

        "Projected Debt Service Coverage Ratio" means the ratio of (i) Adjusted
Net Operating Income from the remaining Projects for the prior twelve (12) month
period to (ii) payments, as reasonably projected by Agent, of interest and
principal to be due on the Loan during the following twelve (12) month period
after payment of the Release Payment.

        2.3.  Optional Additional Collateral. During the Term of the Loan,
Borrowers may notify Agent in writing that Borrowers desire to pledge one or
more additional properties as Collateral for the Loan. So long as no Event of
Default shall be continuing (unless such Event of Default shall be cured by the
activities described in this Section 2.3), Agent shall approve such request
provided that the following conditions are satisfied in Agent's reasonable
discretion: (a) Agent shall have approved each new property proposed to be
pledged, (b) Borrowers shall have executed and delivered such documents as Agent
shall require in order to evidence that such new property has been added as
Collateral for the Loan, including, without limitation, a Mortgage with respect
to each new property, an amendment to the Loan Documents executed by all
Borrowers and Guarantor confirming that each new property has been added as a
Project, and opinions of counsel to Borrowers and Guarantor in forms reasonably
satisfactory to Agent, (c) Borrowers shall have delivered to Agent a Title
Policy, Survey, appraisal,

6

--------------------------------------------------------------------------------


environmental report and any other documents or reports requested by Agent with
respect to each additional property, and (d) Borrowers shall have paid all
reasonable Costs incurred by Agent and/or Lenders in connection with such
addition.

        2.4.  Payments Pursuant to Leases. During the Term of the Loan, if any
Borrower receives any payment pursuant to a Lease of a Project, whether as a
result of a casualty or condemnation with respect to such Project or otherwise,
or if any Borrower receives proceeds of any collateral or applies any reserves
or deposits held by a Borrower or Guarantor as security for the obligations of a
Tenant under a Lease, Borrowers shall provide prompt written notice thereof to
Agent and, subject to the terms and conditions of the SNDAs, Borrowers shall,
within two (2) Business Days of receipt thereof, deliver such payment, proceeds,
reserves or deposits to Agent, which shall be used by Agent towards the
repayment of the Loan.


ARTICLE III
Establishment of Loan


        3.1.  Initial Loan Documents. Simultaneously with the execution and
delivery of this Agreement, Initial Borrower shall deliver to Agent the
following documents in form and substance satisfactory to Agent (together with
this Agreement, collectively, the "Initial Loan Documents"):

        (a)   the Note or Notes duly executed by Initial Borrower;

        (b)   the Guaranty (the "Guaranty"), executed by Omega Healthcare
Investors, Inc., a Maryland corporation ("Guarantor");

        (c)   a Hazardous Materials Indemnity Agreement ("Environmental
Indemnity"), executed by Initial Borrower and Guarantor;

        (d)   an Ownership Pledge, Assignment and Security Agreement (the
"Pledge"), executed by Guarantor pursuant to which Guarantor pledges to Agent,
for the benefit of Lenders, all of the stock or membership interests of Initial
Borrower and any future Borrowers, together with such Uniform Commercial Code
("UCC") financing statements as Agent may require to perfect such pledge;

        (e)   a letter from Guarantor to its independent certified public
accountant authorizing such accountant to communicate directly with Agent in
matters relating to the financial statements delivered in connection with
obtaining the Loan or pursuant to this Agreement or any of the Loan Documents;
and

        (f)    opinions of counsel to Initial Borrower and Guarantor as to the
due authorization, execution and delivery of each of the Initial Loan Documents
to be delivered by Initial Borrower and Guarantor on the Establishment Date and
such other matters as Agent shall reasonably request, in form and substance
reasonably acceptable to Agent.

        3.2.  Loan Fees. Borrowers have paid or shall pay Agent the following
fees:

        (a)   Commitment Fee. Borrowers have paid Agent a Commitment Fee of
$250,000 which has been fully earned and is non-refundable, subject to
Section 4.4 below.

        (b)   Line Closing Fee. Borrowers shall pay to Agent on the
Establishment Date a Line Closing Fee of $250,000 which shall then be fully
earned and non-refundable, subject to Section 4.4 below.

        (c)   Non-Use Fee. Subject to Section 4.4 below, from and after the
Establishment Date, Borrowers shall pay Agent, for the benefit of Lenders in
accordance with their respective Pro Rata Shares of the Loan Commitments, a
quarterly non-use fee ("Non-Use Fee") equal to one-half of one percent (0.50%)
per annum, based upon a 360-day year. Such Non-Use Fee shall be calculated on a
daily basis, payable in arrears, due on the fifteenth (15th) day of each
calendar quarter with

7

--------------------------------------------------------------------------------




respect to the prior calendar quarter, and computed based upon the excess, if
any, of $50,000,000 over the daily actual aggregate principal balance of the
Loan outstanding during such prior calendar quarter.

        (d)   Advance Fee. On any Advance Date (as defined in Section 4.1
below), Borrowers shall pay Agent, for the benefit of Lenders in accordance with
their respective Pro Rata Shares of the Loan Commitments, a fee of one-half of
one percent (0.50%) of the amount of the Advance made on the Advance Date.


ARTICLE IV
Requirements For Advances


        4.1.  Requests for Advances. Borrowers shall provide Agent with a
written draw request for an Advance, in the form of Exhibit 4.1 hereto (each, a
"Draw Request"), at least fifteen (15) Business Days prior to the proposed
Advance Date (as defined below). Each Draw Request shall be accompanied by the
documents and information listed on Exhibit B to the Draw Request and shall
state the proposed Advance Date and the amount of the Advance to be drawn (which
Advance shall not be less than $1,000,000). Agent shall promptly review the Draw
Request and the documents and information provided by Borrowers and shall
provide Borrowers with an approval or disapproval of the proposed Advance within
ten (10) Business Days after Agent's receipt of the Draw Request and the
required accompanying documents and information listed on Exhibit B to the Draw
Request; provided, that any such approval of a proposed Advance shall be subject
to Borrowers' satisfaction of all conditions precedent to such Advance set forth
in this Agreement. Borrowers shall provide Agent with telephonic notice
requesting the actual funding of the Advance at least two (2) Business Days
prior to the proposed Advance Date. The actual date of funding of an Advance is
referred to as an "Advance Date."

        4.2.  Conditions Precedent for Advances. Lenders' obligations to fund
each Advance is subject to satisfaction of all of the following conditions with
respect to each such Advance:

        (a)   Documents. Delivery to Lender of the following documents in form
and substance satisfactory to Lender:

          (i)  a Joinder of New Borrower to Loan Agreement and Certain Other
Loan Documents (a "Joinder"), in the form of Exhibit 4.2(a)(i) hereto, executed
by each new Borrower;

         (ii)  an Acknowledgment and Agreement by Borrower and Guarantor (an
"Acknowledgment"), in the form of either Form A—Current Borrower or Form B—New
Borrower, as applicable, of Exhibit 4.2(a)(ii) hereto, executed by each current
Borrower and Guarantor.

        (iii)  a Mortgage with respect to each Project to be purchased with the
proceeds of the Advance (each, a "Subject Project"), in the form of the Mortgage
used in connection with the $225,000,000 Facility, with such state-specific
modifications as Agent's local counsel shall suggest and that are reasonably
acceptable to Borrowers. Each Mortgage shall secure the entire indebtedness
under the Loan Documents; provided, that in localities having mortgage taxes,
each applicable Mortgage shall secure only 120% of the amount of the Loan
allocated by Agent to the applicable Projects encumbered thereby;

        (iv)  an Assignment of Leases and Rents with respect to each Subject
Project, in the form of the Assignments of Leases and Rents used in connection
with the $225,000,000 Facility, with such state-specific modifications as
Agent's local counsel shall suggest and that are reasonably acceptable to
Borrowers (each, an "Assignment of Leases" and, collectively, the "Assignments
of Leases");

8

--------------------------------------------------------------------------------




         (v)  such UCC financing statements as Agent may require, together with
such original stock or membership interest certificates and blank powers as are
required to be delivered to Agent under the terms of the Pledge;

        (vi)  a Subordination, Non-Disturbance and Attornment Agreement
(including estoppel provisions and/or separate estoppel agreements), in the form
of Exhibit 4.2(a)(vi) hereto, with such modifications negotiated by the Tenant
as shall be reasonably acceptable to Agent, executed by the Tenant under each
Lease of a Subject Project (each, a "Tenant" and, collectively, the "Tenants"),
in a form reasonably acceptable to Agent with respect to each Lease (each, an
"SNDA" and, collectively, the "SNDAs");

       (vii)  a guarantor estoppel certificate, in the form of
Exhibit 4.2(a)(vii) hereto, with such modifications negotiated by a Lease
guarantor as shall be reasonably acceptable to Agent, executed by the guarantor
(each, a "Lease Guarantor") under each guaranty of any Lease of a Subject
Project (collectively, the "Lease Guaranties"), with respect to each such
guaranty (each, a "Guarantor Estoppel" and, collectively, the "Guarantor
Estoppels");

      (viii)  on the Advance Date for the initial Advance following the
Establishment Date, the Lockbox Account Agreement (as defined in subsection
6.7.1 below) with respect to the Lockbox (as defined in subsection 6.7.1 below),
executed by Initial Borrower, any new Borrowers, Agent and the Lockbox Bank (as
defined in subsection 6.7.1 below); and

        (ix)  on the Advance Date for the initial Advance following the
Establishment Date, the Deposit Account Agreement (as defined in subsection
6.7.4 below) with respect to the Deposit Account (as defined in subsection 6.7.4
below), executed by Initial Borrower, any new Borrowers, Agent and Bank One.

        (b)   Appraisal. Agent shall have received an appraisal report for each
Subject Project, in form and content reasonably acceptable to Agent, prepared by
an independent MAI appraiser in accordance with the Financial Institutions
Reform, Recovery and Enforcement Act ("FIRREA") and the regulations promulgated
pursuant to FIRREA.

        (c)   Title Commitments, Title Policies and Endorsements. Agent shall
have received final marked title commitments for title insurance for each
Subject Project (collectively, the "Title Commitments" and, individually, a
"Title Commitment") and a title insurance policy for each Subject Project
(collectively, the "Title Policies" and, individually, a "Title Policy"),
reasonably acceptable to Agent, showing the applicable Borrower as owner of fee
simple title to the Subject Project and insuring that the lien of each Mortgage
is a valid first lien on the Subject Project, subject only to such exceptions as
may be reasonably acceptable to Agent. Each Title Policy shall also contain any
reinsurance and endorsements reasonably required by Agent including, without
limitation, creditors' rights, access, survey, tax parcel, environmental, zoning
3.1 with parking, variable rate, usury, last dollar, first loss, revolving loan,
tie-in and extended coverage endorsements (Comprehensive Form 1), to the extent
available. If a zoning endorsement cannot be issued in a particular state,
Borrowers shall deliver to Agent prior to the Advance Date a zoning letter from
the applicable government authority where each Project in such state is located,
which letter shall confirm that there are no zoning violations with respect to
such Project and otherwise be in form and substance reasonably acceptable to
Agent. Borrowers shall also have the right to receive their own title
commitments and title policies with respect to each Subject Project at the
closing of the acquisition of any Subject Project.

        (d)   Surveys. Agent shall have received and approved a survey of each
Subject Project dated no earlier than one hundred twenty (120) days prior to the
Advance Date, prepared and certified to Agent on behalf of Lenders and the title
company by a registered land surveyor in accordance with the American Land Title
Association/ American Congress on Surveying and Mapping

9

--------------------------------------------------------------------------------




Standards and addressed to Agent (collectively, the "Surveys"). Each surveyor
shall certify that the Subject Project is not in a flood hazard area as
identified by the Secretary of Housing and Urban Development. Each Survey shall
be sufficient for the title insurer to remove the general survey exception with
respect to that Subject Project.

        (e)   Environmental Report. Agent shall have received a Phase I
environmental audit of each Subject Project, prepared by an environmental
consultant acceptable to Agent in its sole discretion and addressed to Agent;
provided, that any environmental consultant whose report was accepted by Agent
in connection with the $225,000,000 Facility shall be considered as being
acceptable to Agent. Each audit shall be acceptable to Agent in its sole
discretion.

        (f)    Leases. Agent shall have received the final forms of all leases,
master leases, subleases, licenses and other agreements with regard to the
occupancy of each Subject Project (each, a "Lease" and, collectively, the
"Leases") and all Lease Guaranties pertaining thereto, all in form and substance
consistent with those forms thereof approved by Agent for the initial Advance
following the Establishment Date, together with changes therein reasonably
acceptable to Agent. Full execution copies of such Leases and Lease Guaranties
in such final forms shall be delivered to Agent promptly following the Advance
Date.

        (g)   Accounts Joinder. Each new Borrower shall have become a party to
the Lockbox Account Agreement (as defined in subsection 6.7.1 below) and, to the
extent applicable, the Deposit Account Agreement (as defined in subsection 6.7.4
below).

        (h)   Insurance. With respect to each Subject Project, Borrowers shall
have provided Agent with and Agent shall have approved copies of certificates
evidencing the insurance policies required to be maintained by Tenants under the
Leases approved by Agent pursuant to clause (f) above, naming Agent as
additional insured and loss payee, as appropriate, and being otherwise
reasonably acceptable to Agent.

        (i)    Compliance with Laws. Borrowers shall have provided Agent with
copies of all current operating licenses maintained in respect of the Health
Care Facilities located at each Subject Project.

        (j)    Lease Collateral. In connection with each of the Leases, and any
subleases of any such Lease, of each Subject Project, Borrowers shall have
granted a perfected security interest to Agent in, and, to the extent required
by Agent, shall have delivered and assigned to Agent or maintained in the
Deposit Account with Bank One (i) all collateral for the obligations of such
Tenants and, if applicable, subtenants and Lease Guarantors, including, without
limitation, all security deposits and letters of credit and (ii) all property
tax reserves and improvement reserves funded by any Tenant (collectively, the
"Lease Collateral").

        (k)   Purchase Contract Documentation. Borrowers shall have delivered to
Agent true and complete copies of the purchase contract, purchase closing
statement and other documents, including any amendments thereto, relating to the
purchase of the Subject Project as Agent shall reasonably request.

        (l)    Organizational Documents. Borrowers shall have delivered to Agent
true and complete copies of (i) the Operating Agreement (as defined in
subsection 5.2.1 below) or Borrower Incorporation Documents (as defined in
subsection 5.2.2 below) of each new Borrower, certified by an officer of such
new Borrower, (ii) a good standing certificate as to each new Borrower issued by
its formation state evidencing the due organization and continued good standing
of such Borrower in such state, (iii) a doing business certificate as to each
Borrower acquiring a new Subject Project issued by the state in which such
Subject Project is located evidencing the continued qualification to do business
and good standing of such Borrower in such state, and (iv) as to each Subject
Project and new Borrower, resolutions of the Board of Directors or members of
such new

10

--------------------------------------------------------------------------------




Borrower, authorizing the acquisition of the Subject Project and the execution
and delivery by the applicable Borrowers of the Loan Documents pertaining to
each Subject Project and by each new Borrower.

        (m)  Borrowers' Counsel Opinions. Borrowers shall have delivered to
Agent opinions of counsel to Borrowers and Guarantor as to such matters as Agent
shall reasonably request, in form and substance reasonably acceptable to Agent.

        (n)   Engineering Report. Agent shall have received an engineering
report with respect to each Subject Project prepared by a reputable engineering
firm reasonably acceptable to Agent in form and substance reasonably acceptable
to Agent.

        (o)   Subject Project Review. Borrowers shall have furnished to Agent,
in form and substance reasonably acceptable to Agent, such information with
respect to each Subject Project, Tenant and Lease Guarantor as Agent shall
reasonably require and Agent shall have conducted such investigations of each
Subject Project and the manager (if applicable) of each Subject Project, as
Agent shall reasonably require, with the results of such investigations
reasonably acceptable to Agent.

        (p)   Warranties. All warranties and representations made in this
Agreement shall remain true and correct and shall, at the time of each Advance,
be true and correct as to each Subject Property and each new Borrower.

        (q)   Costs. Borrowers shall have paid all Costs incurred in connection
with the Advance.

        (r)   Additional Items. Agent shall have received such other items, in
form and substance reasonably acceptable to Agent, as Agent may reasonably
require and conducted such other investigations, as Agent shall reasonably
require, with the results of such investigations reasonably acceptable to Agent.

        (s)   No Material Adverse Change in Guarantor. There shall have occurred
no material adverse change in the financial condition of Guarantor from that
existing on September 30, 2003, as reasonably determined by Agent.

        (t)    No Material Adverse Change or Matter in Warranties. As reasonably
determined by Agent, there shall have occurred (i) no material adverse change in
any of the warranties made in this Agreement or in any Joinder or any
Acknowledgement from the date originally made and (ii) no materially adverse
matter is disclosed in the warranties made in any Compliance Certificate,
Joinder or Acknowledgment or in any financial statement provided to Agent.

        (u)   Inspection. If Agent chooses to do so, Agent shall have conducted
a satisfactory on-site inspection of each Subject Project. The reasonable travel
costs incurred by Agent in conducting such an inspection shall constitute Costs
(as defined in Section 10.1 below).

        (v)   No Bankruptcy. No petition under any Chapter of Title 11 of the
United States Code or any similar law or regulation has been filed by or against
any Borrower or Guarantor (and in the case of an involuntary petition in
bankruptcy, such petition involving Guarantor has not been discharged or, in the
case of any Borrower, such petition has not been discharged within ninety
(90) days of its filing), or a custodian, receiver or trustee for any Project
has been appointed and such appointment has not been vacated within ninety
(90) days of its filing, or any Borrower or Guarantor has made an assignment for
the benefit of creditors, or any one or more of them have been adjudged
insolvent by any state or federal court of competent jurisdiction, or any one or
more of them have admitted their insolvency or inability to pay their debts as
they become due or an attachment or execution has been levied against any
Project which has not been vacated within ninety (90) days of its filing.

11

--------------------------------------------------------------------------------




        4.3.  Limitations on Advances. Each Advance shall be subject to the
following limitations:

        (a)   Proceeds of Advances, net of Costs and the applicable Advance Fee,
shall be used solely for acquisitions of Health Care Facilities.

        (b)   No more than $20,000,000 of the Loan can be used to finance the
purchase of Properties in states that do not issue certificates of need.

        (c)   Not more than thirty-five percent (35%) of the Subject Projects
shall have been issued a G-Tag or higher during the twelve (12) months prior to
the disbursement of the Advance and not more than thirty-five percent (35%) of
the total number of Projects (including the Subject Projects) shall have been
issued a G-Tag or higher during the twelve (12) months prior to the disbursement
of the Advance. Each Subject Project, or Subject Projects under a single master
lease, shall have at least a 1.10 Pro Forma Lease Coverage (as defined below).

        (d)   The maximum Loan amount allocated by Agent to a Subject Project
may not exceed $15,000,000.

        (e)   No building included in the Improvements in respect of a Subject
Project may be more than forty (40) years old.

        (f)    The maximum Loan amount allocated by Agent to a Subject Project
may not exceed $60,000 per bed.

        (g)   No more than fifteen percent (15%) of the beds in a Subject
Project may be in rooms having or designed to have more than two (2) residents.

        (h)   The Advance in respect of a Subject Project shall not exceed the
sum of (i) the lesser of (A) eighty percent (80%) of the actual cash purchase
price of the Subject Project as adjusted for all proration credits and debits
and any holdbacks (the "Acquisition Cost") or (B) 5.2 times the Adjusted Net
Operating Income of the Subject Project for the twelve (12) month period prior
to the Advance Date, plus (ii) the applicable Advance Fee and all Costs related
to such Advance and any unreimbursed Costs owed by Borrowers under the Loan
Documents.

        "Pro Forma Lease Coverage" means the Adjusted Net Operating Income of a
Project or Projects under a single master lease divided by the rent payable for
the same period under the Lease of such Project or Projects.

        4.4.  Annual Review. Agent retains the right to re-approve in its sole
discretion the revolving feature of the Loan on each anniversary date of the
Establishment Date. If Agent determines not to re-approve the revolving nature
of the Loan it shall so advise Borrowers in writing no later than ten (10) days
after such anniversary date of the Establishment Date and thereafter
(i) Borrowers shall have no further right to obtain additional Advances of the
Loan and (ii) Non-Use Fees shall not accrue thereafter. All other terms of this
Agreement and the other Loan Documents shall remain in full force and effect. If
Agent determines not to re-approve the revolving nature of the Loan effective on
the first anniversary of the Establishment Date, then on the date that Agent
notifies Borrowers of this determination, Agent shall pay Borrowers the sum of
$250,000 as a partial refund of the Commitment Fee and the Line Closing Fee.


ARTICLE V
Representations and Warranties


        As an inducement to Lenders to disburse the Loan, each Borrower hereby
represents and warrants to Lenders and Agent as follows, which representations
and warranties shall be true as of the date hereof or, as to entities which
become Borrowers on an Advance Date and properties which become

12

--------------------------------------------------------------------------------


Projects on an Advance Date, as of such Advance Date, and shall remain true
throughout the Term of the Loan:

        5.1.  Borrower Existence. Each Borrower is a limited liability company
(each, an "LLC Borrower") or corporation (each, a "Corporate Borrower") duly
formed or organized, validly existing and in good standing under the laws of its
state of formation and the state or states in which its respective Properties
are located. The principal place of business of each Borrower is at 9690 Deereco
Road, Suite 100, Timonium, Maryland 21093. The Loan Documents have each been
duly authorized, executed and delivered and each constitutes the duly
authorized, legally valid and binding obligation of each Borrower, in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws, now or hereafter in effect, relating to or affecting the enforcement of
creditors' rights generally and except that the remedy of specific performance
and other equitable remedies are subject to judicial discretion.

        5.2.  Borrowers' Organizational Documents.

        5.2.1. LLC Borrowers. A true and complete copy of the operating
agreement creating each LLC Borrower and any and all amendments thereto
(collectively, the "Operating Agreement") have been furnished to Agent. The
Operating Agreement constitutes the entire agreement among the members of the
LLC Borrowers and is binding upon and enforceable against each of the members in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws, now or hereafter in effect, relating to or affecting the enforcement of
creditors' rights generally and except that the remedy of specific performance
and other equitable remedies are subject to judicial discretion. There are no
other agreements, oral or written, among any of the members relating to each LLC
Borrower. No default exists under the Operating Agreement and no condition
exists which, with the giving of notice or the passage of time or both, would
constitute a default under the Operating Agreement.

        5.2.2. Corporate Borrowers. A true and complete copy of the articles of
incorporation and by-laws of each Corporate Borrower and all other material
documents creating and governing such Corporate Borrower (collectively, the
"Borrower Incorporation Documents") have been furnished to Agent. There are no
other agreements, oral or written, among any of the shareholders of each
Corporate Borrower relating to such Corporate Borrower. The Borrower
Incorporation Documents were duly executed and delivered, are in full force and
effect, and binding upon and enforceable in accordance with their terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors' rights generally and
except that the remedy of specific performance and other equitable remedies are
subject to judicial discretion. No breach exists under the Borrower
Incorporation Documents and no act has occurred and no condition exists which,
with the giving of notice or the passage of time or both, would constitute a
breach under the Borrower Incorporation Documents.

        5.3.  Satisfaction of Conditions. As to each Advance, Borrowers have
satisfied in full all conditions to the making of such Advance, except any
conditions that Agent has waived in writing. Without limitation of the
foregoing, as to each Advance, as of the Advance Date Borrowers have delivered
to Agent all documents required as conditions precedent for Advances under this
Agreement.

        5.4.  Other Agreements. No Borrower is in default (with due notice or
lapse of time or both) under any contract, agreement or commitment to which it
is a party, except for any default which would not reasonably be expected to
have a material adverse effect on (a) the business, operations or financial
condition of Guarantor, Borrowers or the Projects, taken as a whole, or (b) the
ability of Borrowers or Guarantor to perform their respective obligations under
the Loan Documents (any such material adverse effect described in clauses
(a) and (b) being a "Material Adverse Effect"). The execution, delivery and
compliance with the terms and provisions of this Agreement and the other Loan

13

--------------------------------------------------------------------------------


Documents will not (i) to each Borrower's knowledge, violate the provisions of
any applicable law, regulation, order or other decree of any court or
governmental entity, or (ii) conflict or be inconsistent with, or result in any
default (with due notice or lapse of time or both) under, any contract,
agreement or commitment to which any Borrower is bound, except for any conflict,
inconsistency or default which would not reasonably be expected to have a
Material Adverse Effect. Each Borrower has delivered to Agent copies of any
material agreements (including leases) between such Borrower and any Affiliate
related in any way to the use and operation of any Project.

        5.5.  Properties. Good and marketable fee simple title to each Project
is owned by the applicable Borrower listed in the applicable Joinder or
Acknowledgment, free and clear of all liens, claims, encumbrances, covenants,
conditions and restrictions, security interests and claims of others, except
only such exceptions or matters as have been approved in writing by Agent or as
set forth in a Title Commitment or a Title Policy. Borrowers may in good faith,
by appropriate proceeding, contest the validity or amount of any asserted lien
and, pending such contest, Borrowers shall not be deemed to be in default
hereunder; provided, that if the amount of such lien or liens exceeds the sum of
$125,000 at any Project or $1,000,000 for all Borrowers in the aggregate, then
Borrowers shall first obtain an endorsement, in form and substance reasonably
satisfactory to Agent, to the Title Policy insuring over such lien, or Borrowers
shall deposit with Agent a bond or other security reasonably satisfactory to
Agent in the amount of 150% of the amount of such lien to assure payment of the
same as and when due, which bond or amount (to the extent not used to pay such
lien and related costs) shall be returned promptly to Borrowers upon payment or
other termination of the lien.

        To each Borrower's knowledge, each Project is in compliance in all
material respects with all zoning requirements, building codes, subdivision
improvement agreements, and all covenants, conditions and restrictions of
record. To each Borrower's knowledge, the zoning and subdivision approval of
each Project and the right and ability to, use or operate the Improvements are
not in any way dependent on or related to any real estate other than the
applicable Property. To each Borrower's knowledge, there are no, nor are there
any alleged or asserted, material violations of any applicable laws,
regulations, ordinances, codes, permits, licenses, declarations, covenants,
conditions, or restrictions of record, or other agreements relating to any
Project, or any part thereof, except as expressly set forth in a Title
Commitment or a Title Policy. To each Borrower's knowledge, there have been no
improvements constructed on or material modifications to any Project since the
date of the Survey for such Property delivered to Agent.

        5.6.  Property Access. To each Borrower's knowledge, each Property is
accessible through fully improved and dedicated roads accepted for maintenance
and public use by the public authority having jurisdiction, except as described
on the Survey for such Property delivered to Agent.

        5.7.  Utilities. To each Borrower's knowledge, all utility services
necessary and sufficient for the use or operation of each Project are available
including water, storm, sanitary sewer, gas, electric and telephone facilities,
except as described on the Survey for such Property delivered to Agent.

        5.8.  Flood Hazards/Wetlands. Except as set forth in the Joinder or
Acknowledgment with respect to a Subject Project, or explicitly set forth on the
Survey for the Property of the Subject Project delivered to Agent, no Property
is situated in an area designated as having special flood hazards as defined by
the Flood Disaster Protection Act of 1973, as amended, or as a wetlands by any
governmental entity having jurisdiction over the Property.

        5.9.  Taxes/Assessments. There are no unpaid or outstanding real estate
or other taxes, assessments, impositions or other charges or obligations on or
against any Project or any part thereof, except general real estate taxes not
yet due or payable and except for any such matters which are insured over on a
Title Commitment or Title Policy at Closing (collectively, "Charges"). Copies of
the current general real estate tax bills with respect to each Project have been
delivered to Agent. Said bills cover the entire applicable Project and do not
cover or apply to any other property. To each Borrower's

14

--------------------------------------------------------------------------------


knowledge, there is no pending or contemplated action pursuant to which any
special assessment may be levied against any portion of the Project. Borrowers
shall have the right to contest, in good faith by appropriate proceedings, the
amount or validity of any Charges, so long as: (a) Borrowers have given prior
written notice to Agent of Borrowers' intent to so contest or object to any such
Charges; (b) such contest stays the enforcement or collection of the Charges or
any lien created; and (c) if the amount of such Charges exceeds the sum of
$250,000, then Borrowers shall have obtained an endorsement, in form and
substance reasonably satisfactory to Agent, to the Title Policy insuring over
any such Charges, or Borrowers shall have deposited with Agent a bond or other
security reasonably satisfactory to Agent in the amount of 125% of the amount of
such Charges to assure payment of the same as and when due, which bond or amount
(to the extent not used to pay such Charges and related costs) shall be promptly
returned to Borrowers upon payment or other termination of the Charges.

        5.10. Eminent Domain. There is no eminent domain or condemnation
proceeding pending or, to each Borrower's knowledge threatened, relating to any
Project.

        5.11. Litigation. Except as set forth on Exhibit 5.11 hereto or in the
Joinder or Acknowledgment with respect to a Subject Project, there is no
litigation, arbitration or other proceeding or governmental investigation
pending or, to each Borrower's knowledge, threatened against or relating to
(a) (i) any Borrower or any Borrower's ownership of any of its property, assets
or business, including any Project or (ii) to each Borrower's knowledge, the
operation and management of any Project, except in each case for any matters
which the insurance company of any Tenant has agreed to defend and indemnify
Borrowers against, or (b) Guarantor or any of its property, assets or business,
which in each case or in the aggregate with others, if decided adversely would
reasonably be expected to have a Material Adverse Effect.

        5.12. Accuracy. Any documents delivered to Agent pursuant to
Section 3.1, Section 4.1, and subsections 4.2(a) through (o) and (r) of this
Agreement are true and complete copies of the originals and conform in all
material respects to the applicable description thereof contained in this
Agreement. Neither this Agreement nor any document, financial statement, credit
information, certificate or statement furnished to Agent by Borrowers or
Guarantor contains any materially untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading as of the date such statement was made;
provided, however, that any representation contained in this Section 5.12 in
respect of any furnished document, financial statement or information that was
received by Borrowers from any third party in respect of any Project or any of
the Health Care Facilities is limited in all respects to each Borrower's
knowledge.

        5.13. Foreign Ownership. No Borrower is or will be, and no legal or
beneficial interest of an Affiliate of any Borrower is or will be held, directly
or indirectly, by a "foreign corporation", "foreign partnership", "foreign
trust", "foreign estate", "foreign person", "affiliate" of a "foreign person" or
a "United States intermediary" of a "foreign person" within the meaning of
Sections 897 and 1445 of the Internal Revenue Code of 1986, as amended ("IRC"),
the Foreign Investments in Real Property Tax Act of 1980, the International
Foreign Investment Survey Act of 1976, the Agricultural Foreign Investment
Disclosure Act of 1978, or the regulations promulgated pursuant to such Acts set
forth above in this Section 5.13 or any amendments to such Acts.

        5.14. Solvency. No Borrower is insolvent and there has been no:
(a) assignment made for the benefit of the creditors of any Borrower;
(b) appointment of a receiver for any Borrower or for the property of any
Borrower; or (c) bankruptcy, reorganization, or liquidation proceeding
instituted by or against any Borrower.

        5.15. Financial Statement/No Change. Each Borrower has heretofore
delivered to Agent copies of the most current financial statements of each
Project. To each Borrower's knowledge, said financial statements were prepared
on a basis consistent with that of preceding years, and all of such financial
statements present fairly in all material respects the financial condition of
said Project as of the

15

--------------------------------------------------------------------------------


respective dates in question and the results of operations for the respective
periods indicated. To each Borrower's knowledge, since the dates of such
statements, there has been no material adverse change in the business or
financial condition of any Project, except as may be disclosed in any Joinder,
Acknowledgment or Compliance Certificate. Neither Borrowers nor Guarantor has
any material contingent liabilities not provided for or disclosed in the most
recent financial statements delivered to Agent. There has been no material
adverse change in the business, operations, or financial condition of any
Borrower since the date of the first Joinder executed by such Borrower or, to
each Borrower's knowledge, of any Project or Tenant thereof since the date of
the Advance relating thereto, except as may be disclosed in any Joinder,
Acknowledgment or Compliance Certificate.

        5.16. Single Asset Entity. No Borrower: (a) holds, directly or
indirectly, any ownership interest (legal or equitable) in any real or personal
property other than the interest which it owns in its respective Projects;
(b) is a shareholder or partner or member of any other entity; or (c) conducts
any business other than the ownership, lease or asset management of its
respective Projects. Each Borrower maintains a separate bank account, and no
funds are commingled therein except funds related to such Borrower's Projects.

        5.17. No Broker. No brokerage commission or finder's fee is owing to any
broker or finder arising out of any actions or activity of Borrowers in
connection with the Loan.

        5.18. Employees. No Borrower has any employees and no Borrower shall
have any employees until after the date on which the entire principal balance of
the Loan and all interest thereon and all other sums due pursuant to the Loan
Documents have been repaid in full.

        5.19. Security Deposits. No Borrower collected or received any security
deposit from any Tenant or resident of a Subject Project on the applicable
Advance Date, except as described in the Joinder or Acknowledgment with respect
to the Subject Project.

        5.20. HIPAA Compliance. Neither Borrowers nor Guarantor is a "covered
entity" within the meaning of HIPAA (as defined below). To the extent that and
for so long as any Borrower or Guarantor becomes a "covered entity" within the
meaning of HIPAA, each Borrower (a) will promptly undertake all necessary
surveys, audits, inventories, reviews, analyses and/or assessments (including
any necessary risk assessments) of all areas of its business and operations
required by HIPAA and/or that could be materially adversely affected by the
failure of each Borrower or Guarantor, as applicable, to be HIPAA Compliant (as
defined below); (b) will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a "HIPAA Compliance Plan"); and (c) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that each Borrower or Guarantor, as applicable, is or
becomes HIPAA Compliant. For purposes hereof, "HIPAA Compliant" shall mean that
each Borrower or Guarantor, as applicable, (x) will be in compliance in all
material respects with each of the applicable requirements of the so-called
"Administrative Simplification" provisions of HIPAA on and as of each date that
any part thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
"HIPAA Compliance Date") and (y) is not and could not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding (other
than routine surveys or reviews conducted by any government health plan or other
accreditation entity) that could result in any of the foregoing or that could
reasonably be expected to have a Material Adverse Effect in connection with any
actual or potential violation by any Borrower or Guarantor of the then effective
provisions of HIPAA. "HIPAA" means the Health Insurance Portability and
Accountability Act of 1996, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder.

16

--------------------------------------------------------------------------------


        5.21. Anti-Terrorism and Anti-Money Laundering Compliance.

        5.21.1. Compliance with Anti-Terrorism Laws. Each Borrower is not and
shall not be, and, after making due inquiry, no Person who owns a controlling
interest in or otherwise controls any Borrower is or shall be, (i) listed on the
Specially Designated Nationals and Blocked Persons List (the "SDN List")
maintained by the Office of Foreign Assets Control ("OFAC"), Department of the
Treasury, and/or on any other similar list ("Other Lists" and, collectively with
the SDN List, the "Lists") maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, "OFAC Laws and
Regulations"); or (ii) a Person (a "Designated Person") either (A) included
within the term "designated national" as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the "Executive
Orders"). The OFAC Laws and Regulations and the Executive Orders are
collectively referred to in this Amendment as the "Anti-Terrorism Laws". Each
Borrower also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no Person who owns any other direct
interest in such Borrower is or shall be listed on any of the Lists or is or
shall be a Designated Person. This Section 5.21.1 shall not apply to any Person
to the extent that such Person's interest in any Borrower is through a U.S.
Publicly Traded Entity. As used in this Agreement, "U.S. Publicly Traded Entity"
means a Person (other than an individual) whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly owned subsidiary of such a Person.

        5.21.2. Compliance by Interest Holders. Each Borrower shall require each
Person that proposes to become a partner, member or shareholder in such Borrower
after the date hereof and that is not a U.S. Publicly Traded Entity to sign, and
to deliver to such Borrower (and such Borrower shall deliver to Lender), (a) an
Interest Holder Certification and Agreement, in the form of Exhibit 5.21 hereto
("Interest Holder Agreement") and (b) if requested by Agent, each Borrower shall
deliver to Agent a schedule of the name, legal domicile address and (for
entities) place of organization of each holder of a direct or indirect legal or
beneficial interest in such Borrower.

        5.21.3. Anti-Terrorism Policies. Each Borrower agrees to adopt and
maintain adequate policies, procedures and controls to ensure that it is in
compliance with all Anti-Terrorism Laws and related government guidance (such
policies, procedures and controls are collectively referred to in this Amendment
as "Borrower Anti-Terrorism Policies"). Each Borrower further agrees to make the
Borrower Anti-Terrorism Policies, and the respective policies, procedures and
controls for Persons who are or are to become partners, members or shareholders
in Borrower (such policies, procedures and controls are collectively referred to
as "Investor Anti-Terrorism Policies"), together with the information collected
thereby concerning Borrower and such partners, members or shareholders (but not
information about indirect members that are not Controlling Persons), available
to Agent and Lenders for review and inspection by Agent and Lenders from time to
time during normal business hours and upon reasonable prior notice, and each
Borrower agrees to deliver copies of the same to Agent and/or Lenders from time
to time upon request. Agent and Lenders will keep the Borrower Anti-Terrorism
Policies and the Investor Anti-Terrorism Policies, and the information collected
thereby, confidential subject to customary exceptions for legal process,
auditors, regulators, or as otherwise reasonably required by Agent and Lenders
for enforcement of its rights and/or in connection with reasonable business us
in the management, administration and disposition of its assets and investments.
Each Borrower consents to the disclosure to U.S. regulators and law enforcement
authorities by Agent and Lenders or any of their respective Affiliates or agents
of such information about any Borrower and the owners of direct and indirect
interests in any Borrower that Agent or Lenders reasonably deems necessary or
appropriate to comply with applicable Anti-Terrorism Laws and Anti-Money
Laundering Laws.

17

--------------------------------------------------------------------------------




        5.21.4. Funds Invested in Borrowers. Each Borrower has taken, and shall
continue to take, reasonable measures appropriate to the circumstances (and in
any event as required by applicable law), with respect to each holder of a
direct or indirect interest in such Borrower, to assure that funds invested by
such holders in such Borrower are derived from legal sources ("Anti-Money
Laundering Measures"). The Anti-Money Laundering Measures have been and shall be
undertaken in accordance with the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.
("BSA"), and all applicable laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations
under 18 U.S.C. §§ 1956 and 1957 (collectively with the BSA, "Anti-Money
Laundering Laws").

        5.21.5. No Violation of Anti-Money Laundering Laws. To each Borrower's
knowledge neither such Borrower nor any holder of a direct or indirect interest
in such Borrower (a) is under investigation by any governmental authority for,
or has been charged with, or convicted of, money laundering under 18 U.S.C. §§
1956 and 1957, drug trafficking, terrorist-related activities or other money
laundering predicate crimes, or any violation of the BSA, (b) has been assessed
civil penalties under any Anti-Money Laundering Laws, or (c) has had any of its
funds seized or forfeited in an action under any Anti-Money Laundering Laws.

        5.21.6. Borrower Compliance with Anti-Money Laundering Laws. Each
Borrower has taken, and agrees that it shall continue to take, reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that such Borrower is and shall be in compliance with
all current and future Anti-Money Laundering Laws and applicable laws,
regulations and governmental guidance for the prevention of terrorism, terrorist
financing and drug trafficking.

        5.21.7. Notification of Lender; Quarantine Steps. Each Borrower shall
immediately notify Agent if such Borrower obtains actual knowledge that any
holder of a direct or indirect interest in such Borrower, or any director,
manager or officer of any of such holder, (a) has been listed on any of the
Lists, (b) has become a Designated Person, (c) is under investigation by any
governmental authority for, or has been charged with or convicted of, money
laundering drug trafficking, terrorist-related activities or other money
laundering predicate crimes, or any violation of the BSA, (d) has been assessed
civil penalties under any Anti-Money Laundering Laws, or (e) has had funds
seized or forfeited in an action under any Anti-Money Laundering Laws.

        5.22. Government Regulations. No Borrower is an "investment company" or
an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940. No Borrower is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loan by Lenders to Borrowers, the
application of the proceeds thereof and repayment thereof will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

        5.23. Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
"Margin Stock"). No Borrower owns any Margin Stock, and none of the proceeds of
the Loan or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause the Loan or other extensions of credit under this
Agreement to be considered a "purpose credit" within the meaning of Regulations
T, U or X of the Federal Reserve Board. No Borrower will take or permit to

18

--------------------------------------------------------------------------------


be taken any action that might cause any Loan Document to violate any regulation
of the Federal Reserve Board.

        5.24. Taxes. All tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Borrower have been filed with the appropriate Governmental Authority and all
charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid). Copies of the current
general real estate tax bills with respect to the Properties have been delivered
to Agent. Said bills cover each respective parcel of the Properties and do not
cover or apply to any other property. There is no pending or to the best of each
Borrower's knowledge, contemplated action pursuant to which any special
assessment may be levied against any of the Properties. There are no taxable
years for which any Borrower's tax returns are currently being audited by the
IRS or any other applicable Governmental Authority, and no assessments or
threatened assessments exist or are outstanding in connection with any audit.
Except as described on Exhibit 5.24 hereto, no Borrower has executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes.

        5.25. ERISA.

        5.25.1. Exhibit 5.25 hereto lists (a) all ERISA Affiliates and (b) all
Plans and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest
IRS/DOL 5500-series form for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and to each Borrower's knowledge, nothing
has occurred that would cause the loss of such qualification or tax-exempt
status. Each Plan is in compliance with the applicable provisions of ERISA and
the IRC, including the timely filing of all reports required under the IRC or
ERISA, including the statement required by 29 CFR Section 2520.104-23. Neither
any Borrower nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Neither any Borrower nor ERISA Affiliate has
engaged in a "prohibited transaction," as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject any
Borrower to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

        5.25.2. Except as set forth in Exhibit 5.25 hereto: (a) no Title IV Plan
has any Unfunded Pension Liability; (b) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (c) there are no pending, or to the knowledge of
any Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan; (d) no Borrower or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; (e) within the
last five (5) years no Title IV Plan of any Borrower or ERISA Affiliate has been
terminated, whether or not in a "standard termination" as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Borrower or any
ERISA Affiliate (determined at any time within the last five (5) years) with
Unfunded Pension Liabilities been transferred outside of the "controlled group"
(within the meaning of Section 4001(a)(14) of ERISA) of any Borrower or ERISA
Affiliate (determined at such time); (f) except in the case of any ESOP, stock
or membership interests of all Borrowers and their ERISA Affiliates makes up, in
the aggregate, no more than ten percent (10%) of fair market value of the assets
of any Plan measured on the basis of fair market value as of the latest
valuation date of any Plan; and (g) no

19

--------------------------------------------------------------------------------




liability under any Title IV Plan has been satisfied with the purchase of a
contract from an insurance company that is not rated AAA by the Standard &
Poor's Corporation or an equivalent rating by another nationally recognized
rating agency.

        5.26. Intellectual Property. As of each Advance Date, each Borrower owns
or has rights to use all Intellectual Property necessary to continue to conduct
its business as now or heretofore conducted by it or proposed to be conducted by
it, and each Patent, Trademark, Copyright and License necessary to continue to
conduct its business as heretofore conducted by it or proposed to be conducted
by it is listed, together with application or registration numbers, as
applicable, in the Joinder or Acknowledgment with respect to a Subject Project.
Each Borrower conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect. Except as set forth in the Joinder or Acknowledgment with respect to a
Subject Project, no Borrower has knowledge of any infringement claim by any
other Person with respect to any Intellectual Property. For purposes of this
Section 5.26 and this Agreement, the following definitions shall apply:

        "Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

        "License" means any Copyright License, Patent License, Trademark License
or other license of rights or interests now held or hereafter acquired by any
Borrower.

        "Copyright License" means any and all rights now owned or hereafter
acquired by any Borrower under any written agreement granting any right to use
any Copyright or Copyright registration.

        "Copyrights" means all of the following now owned or hereafter adopted
or acquired by any Borrower: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

        "General Intangibles" means all general intangibles (as defined in the
UCC) now owned or hereafter acquired by any Borrower, including all right, title
and interest that such Borrower may now or hereafter have in or under any
Contract (as defined in the UCC), all payment intangibles, customer lists,
Licenses, Copyrights, Trademarks, Patents and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property
interests in partnerships, joint ventures and other information, inventions
(whether or not patented or patentable), technical information, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights or
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
stock or membership interests and Investment Property (as defined in the UCC),
rights of indemnification, all books and records, correspondence, credit files,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Borrower or any computer bureau or service company from time to
time acting for such Borrower.

        "Patent" means all of the following now owned or hereafter existing
adopted, or acquired by any Borrower: (a) all patents of any type, including
without limitation, reissues, extensions, or renewals thereof, issued by the
United States Patent and Trademark Office or any similar office or agency of the
United States, any state or territory thereof, or any other country or group of
countries or political

20

--------------------------------------------------------------------------------


subdivisions thereof, and all registrations and recording thereof, and all
applications in connection therewith and (b) all patent applications whether
filed or unfilled and whether leading to a registration or not.

        "Patent License" means right under any written agreement now owned or
hereafter acquired by any Borrower granting any right to use the Patent.

        "Trademarks" means all of the following now owned or hereafter existing
or adopted or acquired by any Borrower: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings, and
applications in the United States, any state or territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all goodwill associated with or symbolized by any of
the foregoing.

        "Trademark License" means right under any written agreement now owned or
hereafter acquired by any Borrower granting any right to use any Trademark.

        5.27. Deposit and Other Accounts. Each Joinder or Acknowledgment with
respect to a Subject Project shall list all banks and other financial
institutions at which any Borrower maintains deposit or other accounts as of an
Advance Date, and such Exhibit correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

        5.28. Compliance with Healthcare Laws. Except as disclosed on
Exhibit 5.28 hereto, no Borrower has any knowledge that any Project or any
Tenant or operator of any Project is in violation of any applicable statute,
law, ordinance, rules and regulations of any governmental authority with respect
to regulatory matters primarily relating to patient healthcare (including
without limitation Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health
Care Programs), commonly referred to as the "Federal Anti-Kickback Statute," and
the Social Security Act, as amended, Section 1877, 42 U.S.C Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as "Stark
Statute"). To each Borrower's knowledge, Tenant or operator of each Project, as
applicable, has all licenses, permits, consents and approvals from or by, and
has made all required filings with, all Governmental Authorities having
jurisdiction, to the extent required for the ownership, lease, management or
operation, as applicable, of each Project as a Health Care Facility.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        5.29. Certificate of Need. To each Borrower's knowledge, the Tenants or
operators of the Projects are the lawful owners of any certificate of need or
other required license for the ownership, lease, management and/or operation of
the Project. To each Borrower's knowledge, in the event that Agent or Lenders
acquire any of the Projects through foreclosure or otherwise, neither the
Borrowers nor Agent or any Lender, nor any purchaser of such Project (through a
foreclosure or otherwise), must obtain a certificate of need from any applicable
state healthcare regulatory authority or agency (other than giving such notice
required under the applicable state law or regulation) prior to applying for and
receiving a license to operate such Project and certification to receive
Medicare and Medicaid payments (and any successor program) for patients having
coverage thereunder, provided that neither the services offered at the Project
nor the number of beds operated would be changed.

        5.30. Notes in Connection with Leases. There are no promissory notes in
favor of any Borrower or Guarantor in connection with any of the Leases.

        5.31. Borrower's Knowledge. Any representation and warranty made in this
Agreement which is explicitly limited "to Borrowers' knowledge", "to any
Borrower's knowledge" or "to each Borrower's knowledge" shall mean that such
representation and warranty is made to the actual knowledge (without inquiry) of
the following people or their respective successors: (a) C. Taylor Pickett,
Chief Executive Officer of Borrowers and Guarantor, (b) Daniel J. Booth, Chief
Operating Officer of Borrowers and Guarantor, (c) Robert Stephenson, Chief
Financial Officer of Borrowers and Guarantor, or (d) R. Lee Crabill, Jr., Senior
Vice President of Operations of Guarantor. Borrowers warrant that each such
individual holds the office specified and that such officers, collectively, are
the executive officers of Borrowers and Guarantors with the greatest knowledge
of the matters covered by those representations and warranties that are limited
to Borrowers' knowledge.

        5.32. Leases. A true, correct and complete list of the Leases, the Lease
Guaranties and the Lease Collateral is set forth in the Joinder or
Acknowledgment with respect to a Subject Project.

21

--------------------------------------------------------------------------------




ARTICLE VI
Affirmative Covenants


        6.1.  Inspection. Subject to the rights of Tenants under the Leases,
Agent and its authorized agents may enter upon and inspect any Project during
normal business hours upon two (2) Business Days prior notice given orally or in
writing to Borrowers. Agent may retain one or more independent consultants, at
Agent's sole cost, to periodically inspect any Project and all documents,
drawings, plans, and consultants' reports relating thereto; provided, however,
if an Event of Default is continuing or if Agent has a good faith reason to
believe that a breach of this Agreement or any other Loan Document is continuing
at a Project, then Borrowers shall pay all of Agent's out of pocket costs and
internal costs in connection with any such inspections.

        6.2.  Books and Records. Each Borrower shall keep and maintain at all
times at Borrowers' address stated below, or such other place as Agent may
approve in writing, complete books of the accounts and records received by
Borrowers from any Tenant that reflect the results of the operation of each
Project and relate to the financial statements required to be provided to Agent
pursuant to Section 6.3 below and copies of all written contracts,
correspondence, reports of Agent's independent consultant, if any, and other
documents affecting any Project. Upon two (2) Business Days prior notice given
orally or in writing to Borrowers, Agent and its designated agents shall have
the right to inspect and copy any of the foregoing during normal business hours.

        6.3.  Financial Statements; Balance Sheets. Each Borrower shall furnish
to Agent and shall cause the Guarantor to furnish to Agent such financial
statements and other financial information in respect of the Projects as Agent
may from time to time reasonably request (and after receipt thereof, Agent shall
deliver copies thereof to each of the Lenders), so long as such financial
statements and other financial information in respect of the Projects is in the
possession of Borrowers or Borrowers have the right to request it from any third
party under the Leases and Lease Guaranties. Notwithstanding the foregoing, each
Borrower shall furnish to Agent and shall cause Tenants, Lease Guarantors and
Guarantor (as applicable) to furnish to Agent the following statements:

        6.3.1. Monthly and Annual Operating Statements. Statements of the
operation of each Project (in form substantially similar to those previously
furnished to Agent) as of the last day of each month, to be delivered within
fifty (50) days after the end of each month, and yearly statements of the
operation of each Project, to be delivered within one hundred twenty (120) days
after the end of each fiscal year; in each case, and without limitation of the
foregoing, in sufficient detail for Agent to reasonably determine the Adjusted
Net Operating Income of such Project. Borrowers shall also execute and deliver
to Agent each quarter a compliance certificate in the form of Exhibit 6.3.1
hereto (each a "Compliance Certificate"). At Agent's request, Borrowers shall
deliver to Agent (who shall then deliver to the Lenders) copies of Borrowers'
bank statements with respect to the Lockbox Account and the Deposit Account and
with respect to each Borrower's separate bank accounts evidencing its operating
funds.

        6.3.2. Annual Balance Sheets and Financial Statements. Annual balance
sheets and financial statements from each Borrower within one hundred twenty
(120) days of the end of each fiscal year which are true and correct in all
material respects, have been prepared in accordance with generally accepted
accounting principles, and fairly present the financial condition of such
Borrower as of the date(s) indicated. As long as Guarantor is a publicly traded
corporation, Borrowers will also provide Agent with copies of Guarantor's
quarterly and annual securities filings within five (5) days after the required
date for such filings under the federal securities laws. However, if Guarantor
ceases to be a publicly traded corporation, Borrowers will provide Agent with
annual balance sheets and financial statements of Guarantor within one hundred
twenty (120) days of the end of each fiscal year which will be true and correct
in all respects, have been prepared in accordance with generally accepted
accounting principles, and will fairly present the

27

--------------------------------------------------------------------------------




financial condition of Guarantor as of the date(s) indicated. In addition, at
Agent's request, such financial statements of Guarantor shall contain
information concerning Guarantor's other real estate holdings, including
property income and expenses, debt service requirements and occupancy.

        6.3.3. Audits. If Borrowers fail to furnish or cause to be furnished
promptly any report required by this Section 6.3.3, or if Agent reasonably deems
such reports to be unacceptable, Agent may elect (in addition to exercising any
other right and remedy) to conduct an audit of all books and records of
Borrowers and Guarantor which in any way pertain to the Projects and to prepare
the statement or statements which Borrowers failed to procure and deliver. Such
audit shall be made and such statement or statements shall be prepared at
Agent's option, either internally by Agent or by an independent firm of
certified public accountants to be selected by Agent. Borrowers shall pay all
reasonable expenses of the audit and other services, which expenses shall be
immediately due and payable and, if not paid within twenty (20) days after the
receipt of invoices thereof, shall be included as additional Indebtedness
bearing interest thereon at the Default Rate set forth in the Notes until paid.

        6.4.  Use of Proceeds. Borrowers shall use the proceeds of the Loan for
proper business purposes. No portion of the proceeds of the Loan shall be used
by Borrowers in any manner that might cause the borrowing or the application of
such proceeds to violate Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended.

        6.5.  Notice of Litigation or Default. Borrowers shall promptly provide
Agent (who shall then deliver to Lenders) with:

        (a)   written notice of any litigation, arbitration, or other proceeding
or governmental investigation pending or, to any Borrower's or Guarantor's
knowledge, threatened against or relating to any Borrower, Guarantor or any
Project; provided, that with respect to any such litigation, arbitration or
other proceeding relating solely to a monetary claim of less than $50,000,
Borrowers shall not be required to provide notice (written or otherwise) of such
claim in accordance with the terms of this subsection 6.5(a); and

        (b)   a copy of all notices of default and violations of applicable
laws, regulations, codes, ordinances and the like received by any Borrower or
Guarantor relating to any Borrower, the Collateral or any Project; and

        (c)   a copy of all notices of default, violations, casualty,
condemnation or any other material matter and a copy of any request for waiver
or forbearance sent to or received from any party under any of the Leases or
Lease Guaranties (including, without limitation, all reports and financial
statements).

        6.6.  Affiliate Transactions. Prior to entering into any agreement with
an Affiliate pertaining to the Projects, Borrowers shall deliver to Agent a copy
of such agreement, which shall be satisfactory to Agent in its sole discretion,
except Borrowers need not deliver a copy of any agreement with an Affiliate
entered into in the ordinary course of and pursuant to the reasonable
requirements of the business of Borrowers and upon fair and reasonable terms
which are no less favorable to Borrowers than would be obtained in a comparable
arm's length transaction. Unless otherwise agreed to by Agent in writing, all
such agreements shall provide Agent the right to terminate it upon Agent's or
Lenders' (or their designee's) acquisition of the applicable Project through
foreclosure, a deed-in-lieu of foreclosure, UCC sale or otherwise.

        "Affiliate" means with respect to any individual, trust, estate,
partnership, limited liability company, corporation or any other incorporated or
unincorporated organization (each, a "Person"), a Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with any Borrower or Guarantor; or any officer,
director, partner or shareholder of

28

--------------------------------------------------------------------------------


such Borrower or Guarantor. The term "control" means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

        6.7.  Cash Management System.

        6.7.1. Tenant Deposits. Borrowers shall maintain a lockbox (the
"Lockbox") with LaSalle Bank National Association (the "Lockbox Bank"), subject
to the terms of this Agreement, and shall execute with the Lockbox Bank a
lockbox account agreement in the form of Exhibit 6.7.1 hereto ("Lockbox Account
Agreement"), and such other documents as Agent may reasonably request in
connection therewith. During the Term, Borrowers shall ensure that all payments
by Tenants and guarantors (if applicable) of rent and other sums due under the
Leases and Lease Guaranties shall be made directly into the Lockbox, and
Borrowers shall provide written notice thereof to all Tenants and guarantors
under the Leases and Lease Guaranties simultaneously with each applicable
Advance.

        6.7.2. Borrower Collections Held in Trust. To the extent that any funds
are not sent directly to the Lockbox as required by this Section 6.7 but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent and remitted, in the form received, to the Lockbox within two
(2) Business Days after receipt by any Borrower. Each Borrower acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral. All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the Lockbox.

        6.7.3. Collection Account. All funds deposited into the Lockbox shall be
immediately transferred into a collection account (the "Collection Account")
held by Agent, or such other account as may be specified by Agent in writing as
the Collection Account.

        6.7.4. Agent Account. Each Borrower shall immediately transfer to an
account with Agent (the "Agent Account") all escrows and reserves (if any) of
any type that have previously been escrowed or deposited with such Borrower
pursuant to any of the Leases and, on a monthly basis not later than three
(3) Business Days after receipt by such Borrower, all future escrows and
reserves that are paid, escrowed or deposited with such Borrower during the Term
(other than funds which are required to be deposited directly into the Lockbox).
Without limiting the foregoing, Borrowers shall at all times have on deposit
with Agent, as cash collateral for the Loan and all amounts payable under the
Loan Documents, an amount of cash equal to the aggregate amount of escrows and
reserves which are or may become refundable to Tenants of the Projects from time
to time. Agent agrees to allow Borrowers to use such funds solely for the
purposes for which they were deposited, as and when such obligations are due;
provided, that after the occurrence and during the continuation of an Event of
Default, Agent may, at its sole election, but shall not be obligated to, pay
such amounts directly to the party or parties to whom they are due, upon Agent's
receipt of evidence reasonably satisfactory to Agent that such amounts are due;
and, provided further, upon payment in full of the Loan and all other amounts
due Agent under the Loan Documents, Agent shall pay any remaining amounts on
deposit with Agent pursuant to this subsection 6.7.4 to Borrowers. Any security
deposits or other deposits of any type made by Tenants under the Leases and
currently held by any Borrower shall be immediately transferred into Borrowers'
account with Bank One (the "Deposit Account"), or such other bank reasonably
acceptable to Agent, pursuant to an account agreement in a form substantially
similar to the form used for the $225,000,000 Facility ("Deposit Account
Agreement"). Any such deposits received by Borrowers in the future shall be
transferred into the Deposit Account within two (2) Business Days of receipt by
Borrowers.

        6.7.5. Lien on Accounts. The Lockbox, Collection Account, Agent Account
and Deposit Account shall be cash collateral accounts, with all cash, checks and
other similar items of payment in such

29

--------------------------------------------------------------------------------




accounts securing payment of the Loan and all other Obligations. Each Borrower
hereby grants to Agent, on behalf of itself and Lenders, a security interest in
all checks, instruments, documents and funds now or hereafter held in the
Lockbox, Collection Account, Agent Account or Deposit Account and each Borrower
agrees to execute any documents reasonably requested by Agent in connection
therewith to perfect and maintain Agent's security interest therein.

        6.7.6. Disbursements from Collection Account to Borrowers. If Borrowers
have failed to make any payment under any of the Loan Documents within five
(5) days of the date due, then Agent may apply the funds in the Collection
Account first to any costs, fees or expenses due under the Loan Documents,
second to accrued and current interest payments due under the Loan Documents,
third, to the extent received from a Tenant under a Lease, to payments into real
estate tax, insurance or other escrows due under such Leases, if any, and fourth
to principal payments due under the Loan Documents. So long as there is no
uncured monetary default or any non-monetary Event of Default under any of the
Loan Documents, then after application as set forth above, and subject to
subsection 6.7.7 below, Agent shall cause all sums then held in the Collection
Account to be disbursed to Borrowers on a weekly basis.

        6.7.7. Sweep of Lockbox and Collection Account By Agent. Notwithstanding
anything to the contrary contained herein, Agent may apply all sums then or in
the future held in the Lockbox or Collection Account towards the outstanding
principal balance of the Loan in the event that any of the following events has
occurred: (a) Borrowers have failed to make any payment when due under any of
the Loan Documents, (b) any of the Sweep Events (defined below) shall have
occurred, (c) Agent has elected to accelerate the Loan after an Event of
Default, (d) the Adjusted Net Operating Income of the Projects, for two
(2) consecutive calendar quarters, is less than 69.5% of the sum of the amount
underwritten by Agent with respect to each Project in connection with the
Advance with respect to such Project, or (e) more than fifty percent (50%) of
the aggregate rent obligations of Tenants under the Leases have not been paid or
are otherwise abated for more than three (3) consecutive calendar months.

        "Sweep Events" shall mean any of the following: (a) Agent has a
reasonable good faith basis to believe that any Borrower or Guarantor has
intentionally made a material misrepresentation or has committed a fraud in
connection with the Loan or any of the Projects; (b) any Borrower or Guarantor
knowingly or intentionally diverts funds from the Lockbox, the Collection
Account, the Agent Account or the Deposit Account, as applicable; (c) the
transfer of any interest in any Borrower or any Borrower's interest in any
Property in violation of the terms of any Loan Document; (d) the occurrence of
an event described in subsection 5.7.8 of the $225,000,000 Loan Agreement
entitling Agent to apply, to the repayment of the $225,000,000 Facility, sums
then held or in the future held in the Lockbox or Collection Account (as defined
in the $225,000,000 Loan Agreement); or (e) the filing by any Borrower or
Guarantor, or the filing against any Borrower or Guarantor by any Borrower or
Guarantor, of any proceeding for relief under any federal or state bankruptcy,
insolvency or receivership laws or any assignment for the benefit of creditors
made by any Borrower or Guarantor.

        6.8.  Leases. Each Borrower covenants that it shall enforce in a
commercially reasonable manner all of its rights under the Leases and it shall
not take any action, or fail to take any action, which would cause a default by
a Borrower under any of the Leases. In the event that any Borrower receives any
written request for its consent or approval pursuant to any of the Leases, such
Borrower shall promptly deliver a copy of such request (together with any
documentation and information supporting such request) to Agent. If such consent
or approval involves any Material Lease Modification (as defined in subsection
7.1.2 below), then no Borrower shall grant its consent or approval pursuant to
such request unless Agent has also granted its written approval, which approval
shall not be unreasonably withheld or delayed. Each Borrower shall promptly
deliver to Agent copies of any financial statements received by such Borrower in
connection with the Leases, including without limitation, financial statements,
budgets, reports and other financial information of tenants, subtenants and
guarantors. Agent shall

30

--------------------------------------------------------------------------------

have no obligation to notify Borrowers if any rent payment is late or if a rent
payment is made in an amount other than the amount due under the applicable
Lease. Each Borrower shall also deliver to Agent any letters of credit which
have been delivered to such Borrower by any Tenant under any of the Leases, and
each Borrower hereby grants to Agent a security interest in any such letters of
credit. All new or replacement Leases shall be substantially similar to the
forms previously approved by Agent. Borrowers shall not be authorized to enter
into any ground lease of any Property without Agent's prior written approval. If
Agent consents to any Lease or the renewal of any existing Lease, then such
Lease shall either be substantially similar to the form approved by Agent under
Section 4.2 above or as otherwise approved by Agent, and at Agent's request,
Borrowers shall cause the Tenant thereunder to execute a subordination and
attornment agreement in form and substance reasonably satisfactory to Agent
simultaneously with Borrowers' execution of such Lease or renewal.

        6.9.  HIPAA Compliance. Each Borrower shall cause the representations
and warranties set forth in Section 5.20 above to remain true and correct in all
material respects at all times.

        6.10. Insurance. Borrowers shall maintain and cause the Tenants to
maintain at all times during the Term of the Loan the insurance policies and
coverages required under the Leases and otherwise reasonably acceptable to
Agent.

        6.11. Master Lease Matters. Each Borrower covenants and agrees, subject
to the terms and conditions of the Leases, the SNDAs and applicable law, that if
any Mortgage is foreclosed, whether by power of sale or by court action, or upon
a transfer of one or more Properties by conveyance in lieu of foreclosure (the
purchaser at foreclosure or the transferee in lieu of foreclosure, including
Agent if it is the purchaser or transferee, is referred to as the "New Owner")
and Agent is not entitled to or, if applicable, does not elect to, terminate any
Lease with respect to the applicable Property, the subject Property shall
continue to be a Property under the Lease with such New Owner being added as an
additional landlord thereunder on the same terms and conditions as the Lease
except as provided below (each such Lease being referred to as an "Amended Lease
"). With respect to each Amended Lease for which there is more than one
landlord, subject to the terms and conditions of the Leases, the SNDAs and
applicable law, Base Rent (as defined in the Lease) applicable to each Property
thereunder shall be equal to the Base Rent payable under the Lease immediately
prior to the transfer of title times a fraction, the numerator of which is the
Adjusted Net Operating Income of the affected Property and the denominator of
which is the Adjusted Net Operating Income of all Properties subject to such
Lease immediately prior to such transfer of title and being based on the most
recent quarterly financial reporting theretofore received from the Tenant
pursuant to such Lease. In the event any Property subject to an Amended Lease or
all Properties then subject to the Lease have a negative Adjusted Net Operating
Income, Base Rent shall be allocated based on the relative unencumbered fair
market value of the applicable Properties as reasonably determined by Agent.

        Notwithstanding the fact that there may be more than one landlord with
respect to an Amended Lease, as long as any Mortgage continues to encumber a
Property subject to the applicable Amended Lease, subject to the terms and
conditions of the Leases, the SNDAs and applicable law, (a) all rent and other
sums payable by the Tenant under such Amended Lease shall be paid directly to
Agent and Agent shall then distribute to the other landlords under such Amended
Lease their respective proportionate shares of such payments received by Agent,
and (b) all actions and decisions to be taken or made by the landlord under such
Amended Lease shall be taken or made by Agent. After all Mortgages encumbering
the Properties subject to the applicable Amended Lease have been released,
(y) rent and other sums payable by the tenant under such Amended Lease shall be
paid as the landlords owning a majority of the Properties subject to such
Amended Lease may agree, and (z) all actions and decisions to be taken or made
by the landlord under such Amended Lease shall be taken or made as the landlords
owning a majority of the Properties subject to such Amended Lease may agree.

31

--------------------------------------------------------------------------------



ARTICLE VII
Negative Covenants


        7.1.  No Amendments.

        7.1.1. Organizational Documents. Borrowers shall not amend, modify or
terminate, or permit the amendment, modification or termination of the Operating
Agreement or the Borrower Incorporation Documents without Agent's prior written
consent, which consent shall not be unreasonably withheld or delayed.

        7.1.2. Leases. Borrowers may amend or modify or permit the amendment or
modification of any of the Leases or the Lease Guaranties without Agent's prior
written consent, unless such amendment or modification does any of the following
(each a "Material Lease Modification"): (a) changes the rent or any other
monetary obligations under any Lease; (b) changes the term of any Lease;
(c) releases or limits the liability of any guarantor under any Lease or Lease
Guaranty; (d) releases any security deposits or letters of credit or any other
security or collateral under any Lease; (e) consents to the assignment,
delegation or other transfer of rights and obligations under any Lease or Lease
Guaranty; or (f) makes any other material change to the terms and conditions of
any of the Leases or Lease Guaranties or increases in any material respect the
obligations or liabilities of the landlord thereunder. Agent shall not
unreasonably withhold its consent to any requested amendment to a Lease, so long
as such amendment would not cause an Event of Default under subsections 8.1(l),
(m), (n) or (o) below. Borrowers shall not terminate or permit the termination
of any of the Leases or the Lease Guaranties without Agent's prior written
consent, which consent shall not be unreasonably withheld or delayed. If a Lease
with any Tenant is restructured in a manner that requires the Tenant to be
replaced by a new tenant or is terminated by the Tenant or rejected in
bankruptcy, then Borrowers shall identify a proposed new tenant and deliver to
Agent a proposed lease with such new tenant within one hundred twenty (120) days
thereafter. So long as the new tenant is reasonably acceptable to Agent and the
new lease provides for rent payments in each year which are at least eighty
percent (80%) of the rent payments which were due from the Tenant being replaced
for such year, then Agent shall not unreasonably withhold or delay its consent
to such proposed new tenant and new lease.

        7.1.3. Deemed Approval. Within ten (10) Business Days after receiving
all information reasonably necessary in order to evaluate a proposed amendment,
modification or termination of any of the Leases, the Lease Guaranties, if Agent
has not either approved such proposal or disapproved such proposal and provided
a reasonably detailed written explanation for such disapproval, then Agent shall
be deemed to have approved such proposal.

        7.2.  No Additional Indebtedness. No Borrower shall, without Agent's and
Lenders' prior written consent, incur additional indebtedness, except for trade
payables in the ordinary course of business.

        7.3.  No Commingling Funds. No Borrower shall commingle the funds
related to its respective Projects with funds from any other property.

        7.4.  Lienable Work. No material excavation, construction, earth work,
site work or any other mechanic's lienable work that costs in excess of $125,000
shall be done to or for the benefit of any Property, without Agent's approval,
which approval shall not be unreasonably withheld or delayed, except for normal
repair and maintenance in the ordinary course of business and except for any
such actions which may be taken by a Tenant under the Leases without the consent
of Borrowers.

        7.5.  Conversion. Borrowers shall not permit the Projects or any portion
thereof to be converted, and Borrowers shall not take any preliminary actions
which could lead to a conversion, to condominium or cooperative form or
ownership.

        7.6.  Use of Property. Unless required by applicable law, Borrowers
shall not permit changes in the use of any material part of any Property from a
Health Care Facility. Borrowers shall not initiate or

32

--------------------------------------------------------------------------------


acquiesce in a change in the plat of subdivision, or zoning classification of
any Property without Agent's prior written consent, which shall not be
unreasonably withheld or delayed.


ARTICLE VIII
Events of Default; Acceleration of Indebtedness; Remedies


        8.1.  Events of Default. The occurrence of any one or more of the
following events shall constitute an "Event of Default" under this Agreement:

        (a)   (i) Failure of Borrowers to pay, within five (5) days of the due
date, any scheduled payment under the Loan Documents (whether such amount is
interest, principal, charge or reserve) or (ii) failure of Borrowers to pay,
within the time period specified in the applicable provision of the Loan
Documents, or if no such time period is specified, then within twenty (20) days
after written notice from Agent to Borrowers, any other payment obligations of
Borrowers to Agent or Lenders under the Loan Documents (items (i) and (ii) are
collectively referred to as the "Indebtedness"); or

        (b)   Failure of Borrowers to strictly comply with the provisions of
Section 5.16 (single asset entity) or Section 7.2 (no additional indebtedness)
of this Agreement; or

        (c)   Breach of any covenant, representation or warranty other than as
set forth in subsections (a) and (b) above which is not cured within thirty
(30) days after written notice thereof from Agent to Borrowers; provided,
however, if such breach cannot by its nature be cured within thirty (30) days,
and Borrowers diligently pursue the curing thereof (and then in all events cure
such failure within ninety (90) days after the original notice thereof),
Borrowers shall not be in default hereunder; provided, further, that such cure
period shall not apply to the breach of any representation or warranty which, by
its nature, is not curable; or

        (d)   A petition under any Chapter of Title 11 of the United States Code
or any similar law or regulation is filed by or against any Borrower or
Guarantor (and in the case of an involuntary petition in bankruptcy, such
petition is not discharged within ninety (90) days of its filing), or a
custodian, receiver or trustee for any Project is appointed and such appointment
is not vacated within ninety (90) days of its filing and which thereafter
results in a Material Adverse Effect, or any Borrower or Guarantor makes an
assignment for the benefit of creditors, or any of them are adjudged insolvent
by any state or federal court of competent jurisdiction, or any of them admit
their insolvency or inability to pay their debts as they become due or an
attachment or execution is levied against any Project which is not vacated
within ninety (90) days of its filing and which thereafter results in a Material
Adverse Effect; or

        (e)   The occurrence of (i) an Event of Default, as defined under any
other Loan Document or (ii) if Event of Default is not defined, a default and
the expiration of any grace or cure periods applicable thereto under any other
Loan Document; or

        (f)    Any Borrower shall default in the payment of any indebtedness
(other than the Indebtedness) or Guarantor or any of its Affiliates shall
default in the payment of any indebtedness in excess of $3,000,000 in the
aggregate for Guarantor, Borrowers and all of their Affiliates, and such
default(s) is (are) declared and is (are) not cured within the time, if any,
specified therefor in any agreement governing the same; or

        (g)   Any statement, report or certificate prepared by any Borrower or
Guarantor and delivered to Agent or any Lender by any Borrower or Guarantor is
not materially true and complete in all material respects as of the date it was
prepared or delivered; or

        (h)   There shall occur a Material Adverse Effect; or

33

--------------------------------------------------------------------------------




        (i)    Guarantor ceases to own one hundred percent (100%) of the
membership interests of each LLC Borrower and one hundred percent (100%) of the
outstanding stock of each Corporate Borrower, free and clear of all liens and
encumbrances; or

        (j)    Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any
Borrower or Guarantor shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any material provision of any of the Loan Documents has ceased
to be or otherwise is not valid, binding and enforceable in accordance with its
terms), or any lien created under any Loan Document ceases to be a valid and
perfected first priority lien (except as otherwise permitted under the Loan
Documents) in any of the Collateral purported to be covered thereby, other than
as a result of Agent's failure to record and/or file where and/or when
appropriate (based on each Borrower's representations) the security documents
required under the Loan Documents and any required continuation statements; or

        (k)   Any event occurs, whether or not insured or insurable, including,
without limitation, the revocation of any license required to operate the Health
Care Facilities at any of the Projects as they were being operated immediately
prior to such revocation, as a result of which revenue-producing activities
cease or are substantially curtailed at any Property or Properties generating in
the aggregate more than ten percent (10%) of Borrowers' consolidated revenues
for the fiscal year preceding such event and such cessation or curtailment
continues for more than thirty (30) days; or

        (l)    The aggregate annualized rent payments under the Leases for the
immediately preceding three (3) month period (i) is less than eighty percent
(80%) of the amount underwritten by Agent or (ii) is less than 1.45 times an
amount equal to the aggregate payments of interest and principal due on the Loan
for the same period, to be calculated on a quarterly basis, in each instance,
beginning the first full calendar quarter following the occurrence of the first
Advance Date; or

        (m)  The annualized Adjusted Net Operating Income of the Projects does
not provide an aggregate Debt Coverage Ratio of at least 1.50 to 1.00, to be
calculated on a quarterly basis for the immediately preceding twelve (12) month
period, in each instance, beginning the first full calendar quarter following
the occurrence of the first Advance Date; or

        (n)   The outstanding principal balance of the Loan exceeds 6.5 times
the Adjusted Net Operating Income of the Projects during the first Computation
Year, 6.75 times the Adjusted Net Operating Income of the Projects during the
second Computation Year or 7.00 times the Adjusted Net Operating Income of the
Projects at any time after the second Computation Year, to be calculated on a
quarterly basis for the immediately preceding twelve (12) month period, in each
instance, beginning the first full calendar quarter following the occurrence of
the first Advance Date (for purposes of the foregoing, a "Computation Year" is a
calendar year commencing on January 1, 2004 or an anniversary thereof);

        (o)   More than twenty-five percent (25%) of the aggregate rent
obligations of Tenants under the Leases have not been paid for more than three
(3) consecutive calendar months; or

        (p)   The occurrence of an Event of Default, as defined under the
$225,000,000 Loan Agreement.

        Notwithstanding the foregoing to the contrary, if any of the events
specified in subsection 8.1(l), (m), (n) or (o) above occurs (a "Potential
Default"), such Potential Default shall not be an Event of Default so long as
(1) Borrowers (or Guarantor on behalf of Borrowers) continue to make all
required debt service payments under the Loan Documents when due, (2) within ten
(10) Business Days of such Potential Default, Borrowers give written notice to
Agent that Borrowers elect to cure such Potential Default, and (3) within ninety
(90) days of such Potential Default, Borrowers have cured such Potential Default
to Agent's reasonable satisfaction by any combination of the following:
(W) meeting or

34

--------------------------------------------------------------------------------

complying with such financial covenant, (X) repaying a portion of the
outstanding principal balance of the Loan, if applicable, (Y) pledging
additional property satisfactory to Agent in its reasonable discretion as
Collateral for the Loan, if applicable, and/or (Z) pledging additional property
satisfactory to Agent in its reasonable discretion as Collateral for the Loan in
substitution for certain Properties which are not performing satisfactorily in
Agent's sole opinion (subject to the terms and conditions of Section 2.2 above).
In determining whether a proposed new Property will be satisfactory to Agent,
Agent may base its decision on, without limitation, a title commitment, survey,
appraisal, environmental report, financial analysis, and any other factors which
Agent uses in its underwriting process. Without limitation, such proposed new
Property must meet or exceed Agent's underwriting standards used in connection
with the Properties. In determining whether a Property may be replaced as
Collateral for the Loan, Agent shall use its reasonable discretion. Borrowers
shall promptly execute and deliver any documents and opinions of counsel
requested by Agent in order to evidence that a new Property has been added as
security for the Loan. During the continuance of any Event of Default any funds
in the Lock Box, Collection Account or Agent Account may be applied by Agent
towards the repayment of the outstanding principal balance of the Loan. Borrower
shall pay all reasonable Costs incurred by Agent and/or Lenders in connection
with the cure of a Potential Default.

        8.2.  Acceleration; Remedies. Upon the occurrence of an Event of Default
and during the continuance thereof, at the option of Agent or at the direction
of Requisite Lenders, the Indebtedness shall become immediately due and payable
upon written notice to Borrowers and Agent and Lenders shall be entitled to all
of the rights and remedies provided in the Loan Documents or at law or in
equity. Upon the occurrence of an Event of Default and written notice thereof to
Borrowers, Agent may apply all payments and all proceeds of the Collateral in
any manner which Agent elects in connection with the Loan. Each remedy provided
in the Loan Documents is distinct and cumulative to all other rights or remedies
under the Loan Documents or afforded by law or equity, and may be exercised
concurrently, independently, or successively, in any order whatsoever.


ARTICLE IX
Assignment and Participation


        9.1.  Assignments and Participations.

        9.1.1. Assignments. GECC may from time to time assign, subject to the
terms of an Assignment and Acceptance Agreement in a form prescribed by Agent,
its rights and delegate its obligations under this Agreement and the other Loan
Documents as a Lender to another Person. Subject to Agent's consent (which shall
not be unreasonably withheld), any Lender may assign its rights and delegate its
obligations under this Agreement and other Loan Documents as a Lender pursuant
to an Assignment and Acceptance Agreement in a form prescribed by Agent;
provided, that any assignment of a Pro Rata Share (as defined below) to any new
Lender must result in the new Lender holding a Pro Rata Share of ten percent
(10%) or more. Any Lender so assigning its rights shall pay Agent a fee of
$3,500 contemporaneously with such assignment. In the case of an assignment
authorized under this Section 9.1, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would if it
were an initial Lender hereunder, subject to the applicable Assignment and
Acceptance Agreement. The assigning Lender shall be relieved of its obligations
hereunder with respect to its Pro Rata Share of the Loan or assigned portion
thereof. Borrowers hereby acknowledge and agree that any assignment will give
rise to a direct obligation of Borrowers to the assignee and that the assignee
shall be considered to be a Lender hereunder. Except as provided in this
subsection 9.1.1, and notwithstanding other provisions of this Agreement or the
other Loan Documents which may be to the contrary, no Lender shall assign or
sell participations in this Agreement, the other Loan Documents or the Loan.

35

--------------------------------------------------------------------------------

        "Pro Rata Share" means, with respect to any Lender, the percentage
obtained by dividing (i) the outstanding principal amount of the Loan funded or
required hereunder to be funded by such Lender by (ii) the outstanding principal
amount of the Loan, as such percentage may be adjusted by assignments permitted
by this Section 9.1. The Pro Rata Share of a Lender shall not be affected by the
issuance by such Lender of participations in such Pro Rata Share.

        9.1.2. Recording of Assignments. Agent shall maintain at its office in
Chicago, Illinois a copy of each Assignment and Acceptance Agreement delivered
to it and a register for the recordation of the names and addresses of Lenders,
and the commitments of, and principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be presumptive evidence of the amounts due and owing to each
Lender in the absence of manifest error. Borrowers, Agent and each Lender may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrowers and any Lender, at any reasonable
time upon reasonable prior notice.

        9.1.3. Acceptance of Assignment by Agent. Subject to subsection 9.1.1,
upon its receipt of a duly completed Assignment and Acceptance Agreement
executed by an assigning Lender and its assignee (together with the Notes
subject to such assignment), Agent shall (1) accept such Assignment and
Acceptance Agreement, (2) record the information contained therein in the
Register to reflect such Assignment and Acceptance Agreement and (3) give prompt
notice thereof to Borrowers and Lenders. Upon request by Agent, Borrowers shall
promptly execute and deliver to Agent Notes evidencing the Indebtedness owed by
Borrowers to the assignee and, if applicable, the assigning Lender, after giving
effect to the assignment. Agent shall cancel the Notes delivered to it by the
assigning Lender and deliver the new Notes to the assignee and, unless the
assigning Lender has assigned all of its interests under this Agreement, the
assigning Lender.

        9.1.4. Participations. Any Lender may sell (and buy back) participations
in all or any part of its interest in the Loan to (from) another Person;
provided, that participations shall not be sold in amounts less than $5,000,000.
So long as GECC remains the Agent, GECC shall not, through assignments or
participations, reduce GECC's Pro Rata Share to less than twenty percent (20%).
All amounts payable by Borrowers hereunder shall be determined as if a Lender
had not sold such participation and the holder of any such participation shall
not be entitled to require Agent to take or omit to take any action hereunder;
provided, however, to the extent required in a participation agreement delivered
to Agent, a participant may be entitled to consent to any action directly
effecting (i) any reduction in the principal amount or interest rate payable;
(ii) any extension of the date fixed for any payment of principal or interest
payable; or (iii) any release of all or substantially all of the Collateral
(except if the sale, disposition or release of such Collateral is permitted
hereunder or under any other Loan Document). Borrowers hereby acknowledge and
agree that any participation will give rise to a direct obligation of Borrowers
to the participant, and the participant shall for purposes of Sections 9.4 and
10.7 be considered to be a Lender hereunder.

        9.1.5. Other Matters. Except as otherwise provided in this Section 9.1,
no Lender shall, as between Borrowers and that Lender, be relieved of any of its
obligations hereunder as a result of any assignment of, or granting of a
participation in, all or any part of the Loans, the Notes, the Indebtedness or
other obligations owed to such Lender. Each Lender may furnish any information
concerning Borrowers and Guarantor in the possession of that Lender from time to
time to assignees and participants (including prospective assignees and
participants). Borrowers agree that they will use their commercially reasonable
efforts to assist and cooperate with Agent and any Lender in any manner
reasonably requested by Agent or such Lender to effect the sale of a
participation or an assignment described above, including without limitation
assistance in the preparation of appropriate disclosure documents or placement
memoranda.

36

--------------------------------------------------------------------------------




        9.2.  Agent.

        9.2.1. Appointment. Each Lender hereby designates and appoints GECC as
its Agent under this Agreement and the other Loan Documents, and each Lender
hereby irrevocably authorizes Agent to execute and deliver the Loan Documents
and to take such action or to refrain from taking such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers as are set forth herein or therein, together with such
other powers as are reasonably incidental thereto. Agent is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders subject to the requirement that
certain of Lenders' consent be obtained in certain instances as provided in this
Section 9.2 and 9.3. The provisions of this Section 9.2 are solely for the
benefit of Agent and Lenders and neither Borrowers nor any other Person shall
have any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for Borrowers
or any other Person. Agent may perform any of its duties hereunder, or under the
Loan Documents, by or through its agents or employees.

        9.2.2. Nature of Duties. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Loan Documents, express or implied, is intended to or shall be
construed to impose upon Agent any obligations in respect of this Agreement or
any of the Loan Documents except as expressly set forth herein or therein. Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrowers, the Projects and Guarantor in connection with the
extension of credit hereunder and shall make its own appraisal of the
creditworthiness of Borrowers and Guarantor and the viability of the Projects,
and Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than as expressly required herein). If Agent seeks
the consent or approval of any Lenders to the taking or refraining from taking
any action hereunder, then Agent shall send notice thereof to each Lender. Agent
shall promptly notify each Lender any time that the Requisite Lenders have
instructed Agent to act or refrain from acting pursuant hereto.

        9.2.3. Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that Agent shall be liable to the
extent of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction. Agent shall not be liable for any apportionment
or distribution of payments made by it in good faith and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made shall
be to recover from other Lenders any payment in excess of the amount to which
they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them). In
performing its functions and duties hereunder, Agent shall exercise the same
care which it would in dealing with loans for its own account, but neither Agent
nor any of its agents or representatives shall be responsible to any Lender for
any recitals, statements, representations or warranties herein or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
or sufficiency of this Agreement or any of the Loan Documents or the
transactions contemplated thereby, or for the financial condition of any of
Borrowers, Guarantor or Lenders. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any of the Loan Documents or the financial
condition of any of Borrowers, Guarantor or Lenders, or the existence or
possible existence of any default hereunder or Event of Default. Agent may at
any time request instructions from Lenders with respect to any actions or

37

--------------------------------------------------------------------------------




approvals which by the terms of this Agreement or of any of the Loan Documents
Agent is permitted or required to take or to grant, and if such instructions are
promptly requested, Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Requisite Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Requisite Lenders and,
notwithstanding the instructions of Requisite Lenders, Agent shall have no
obligation to take any action if it believes, in good faith, that such action
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with subsection 9.2.5 below.

        "Requisite Lenders" means Lenders (other than Defaulting Lenders) having
Pro Rata Shares aggregating sixty-six and two-thirds percent (662/3%) or more of
the Pro Rata Shares held by all Lenders that are not Defaulting Lenders.

        9.2.4. Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, facsimile, telecopy, telegram or
email) believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder. Agent shall be entitled to rely upon the advice of
legal counsel, independent accountants, and other experts selected by Agent in
its sole discretion.

        9.2.5. Indemnification. Lenders will reimburse and indemnify Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys' fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the Loan Documents, in proportion to each Lender's Pro Rata Share, but only to
the extent that any of the foregoing is not reimbursed by Borrowers; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements to the extent resulting from Agent's gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Requisite Lenders until such additional indemnity
is furnished. The obligations of Lenders under this subsection 9.2.5 shall
survive the payment in full of the Indebtedness and the performance in full of
all other obligations of Borrowers or Guarantor to Agent and/or Lenders under
any of the Loan Documents (collectively, the "Obligations") and the termination
of this Agreement.

        9.2.6. GECC Individually. With respect to its obligations under the
Loan, GECC shall have and may exercise the same rights and powers hereunder and
is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender. The terms "Lenders" (as defined above) or
"Requisite Lenders" or any similar terms shall, unless the context clearly
otherwise indicates, include GECC in its individual capacity as a Lender or one
of the Requisite Lenders. GECC may lend money to, acquire equity or other
ownership interests in, and generally engage in any kind of banking, trust or
other business as if it were not acting as Agent pursuant hereto.

38

--------------------------------------------------------------------------------




        9.2.7. Successor Agent.

        (a)   Resignation. Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least thirty
(30) Business Days' prior written notice to Borrowers and the Lenders. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clause (b) below or as otherwise provided below.

        (b)   Appointment of Successor. Upon any such notice of resignation
pursuant to clause (a) above, Requisite Lenders shall appoint a successor Agent
which, unless an Event of Default by Borrowers or Guarantor has occurred and is
continuing under the Loan Documents, shall be reasonably acceptable to
Borrowers. If a successor Agent shall not have been so appointed within the
thirty (30) Business Day period referred to in clause (a) above, the retiring
Agent, upon written notice to Borrowers, shall then appoint a successor Agent
who shall serve as Agent until such time, if any, as Requisite Lenders appoint a
successor Agent as provided above. A successor Agent shall be either a Lender or
a commercial entity with assets of at least $5 billion and with demonstrated
experience in performing the duties of an agent under similar loan agreements.

        (c)   Successor Agent. Upon the acceptance of any appointment as Agent
under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Agent's resignation as Agent, the provisions of this Section 9.2 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

        (d)   Release of Collateral. Lenders hereby irrevocably authorize Agent,
at its option and in its discretion, to release any lien granted to or held by
Agent upon any Collateral (i) upon termination of the Loan and payment and
satisfaction of all Indebtedness and Obligations (other than contingent
indemnification obligations to the extent no claims giving rise thereto have
been asserted); or (ii) constituting property being sold or disposed or if
Borrowers certify to Agent that the sale or disposition is made in compliance
with the provisions of this Agreement (and Agent may rely in good faith
conclusively on any such certificate, without further inquiry).

        9.2.8. Collateral Matters.

        (a)   Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent's authority to act without any specific or further
authorization or consent by Lenders (as set forth in this subsection 9.2.8(a)),
each Lender agrees to confirm in writing, upon request by Agent or Borrowers,
the authority to release any Collateral conferred upon Agent. Upon receipt by
Agent of any required confirmation from the Requisite Lenders of its authority
to release any particular item or types of Collateral, and upon at least ten
(10) Business Days prior written request by Borrowers, Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the liens granted to Agent upon such
Collateral; provided, however, that (i) Agent shall not be required to execute
any such document on terms which, in Agent's opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Indebtedness or Obligations or
any liens upon (or obligations of any Lender, in respect of), all interests
retained by any Lender, including (without limitation) the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.

        (b)   Absence of Duty. Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the property covered by the Loan
Documents exists or is owned by Borrowers, or is cared for, protected or insured
or has been encumbered or that the liens granted to Agent have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any

39

--------------------------------------------------------------------------------




duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this subsection
9.2.8 or in any of the Loan Documents, it being understood and agreed that in
respect of the property covered by the Loan Documents or any act, omission or
event related thereto, Agent may act in any manner it may deem appropriate, in
its discretion, given Agent's own interest in property covered by the Loan
Documents as one of the Lenders and that Agent shall have no duty or liability
whatsoever to any of the other Lenders, provided that Agent shall exercise the
same care which it would in dealing with loans for its own account.

        (c)   Agency Provisions Relating to Collateral. (i) The Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender, at any time and from time to time, to take any
actions with respect to any Collateral for the Loan or any Loan Document which
may be necessary to preserve and maintain such Collateral or to perfect and
maintain perfected the liens upon such Collateral granted pursuant to this
Agreement and the other Loan Documents.

          (i)  Should the Agent commence any proceeding or in any way seek to
enforce the Agent's or the Lenders' rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
Collateral, each Lender, upon demand therefor from time to time, shall
contribute its Pro Rata Share of the reasonable costs and/or expenses of any
such enforcement or acquisition, including, but not limited to, fees of
receivers or trustees, court costs, title company charges, filing and recording
fees, appraiser's fees and fees and expenses of attorneys to the extent not
otherwise reimbursed by Borrowers. Without limiting the generality of the
foregoing, each Lender shall contribute its Pro Rata Share of all reasonable out
of pocket costs and expenses incurred by the Agent (including reasonable
attorneys' fees and expenses but excluding any administrative fees payable to
Agent hereunder) if the Agent employs counsel for advice or other representation
(whether or not any suit has been or shall be filed) with respect to any
Collateral for the Loan or any part thereof, or any of the Loan Documents, or
the attempt to enforce any security interest or lien on any Collateral, or to
enforce any rights of the Agent or the Lenders or any of Borrowers' or any other
party's obligations under any of the Loan Documents, but not with respect to any
dispute between any Agent and any other Lender(s). It is understood and agreed
that in the event the Agent determines it is necessary to engage counsel for
Lenders from and after the occurrence of a default or an Event of Default, said
counsel shall be selected by the Agent and written notice of such selection,
together with a copy of such counsel's engagement letter, shall be delivered to
the Lenders.

         (ii)  In the event that all or any portion of the Collateral for the
Loan is acquired by the Agent as the result of the exercise of any remedies
hereunder or under any other Loan Document, or is retained in satisfaction of
all or any part of Borrowers' obligations under the Loan Documents, title to any
such Collateral or any portion thereof shall be held in the name of one or more
of the Agent or a nominee or subsidiary of the Agent, as agent, for the ratable
benefit of the Agent and the Lenders. The Agent shall prepare a recommended
course of action for such Collateral (the "Post-Default Plan"), which shall be
subject to the approval of the Requisite Lenders. The Agent shall administer the
Collateral in accordance with the Post Default Plan, and upon demand therefor
from time to time, each Lender will contribute its Pro Rata Share of all
reasonable out of pocket costs and expenses incurred by the Agent pursuant to
the Post-Default Plan, including without limitation, any operating losses and
all necessary operating reserves. To the extent there is net operating income
from such Collateral, the Agent shall, in accordance with the Post-Default Plan,
determine the amount and timing of distributions to Lenders. All such
distributions shall be made to Lenders in accordance with their respective Pro
Rata Share. In no event shall the provisions of this subsection or the

40

--------------------------------------------------------------------------------




Post-Default Plan require any Agent or any Lender to take an action which would
cause such Agent or Lender to be in violation of any applicable regulatory
requirements.

        (d)   Lender Actions Against Borrowers or the Collateral. Each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against Borrowers, Guarantor or any other Person hereunder or under
any other Loan Documents with respect to exercising claims against Borrowers or
Guarantor or rights in any Collateral without the consent of the Requisite
Lenders. With respect to any action by the Agent to enforce the rights and
remedies of the Agent and Lenders with respect to the Borrowers or Guarantor or
any Collateral in accordance with the terms of this Agreement, each Lender
hereby consents to the jurisdiction of the court in which such action is
maintained.

        9.2.9. Agency for Perfection. Agent and each Lender hereby appoint each
other as agent for the purpose of perfecting Agent's security interest in assets
which, in accordance with the UCC in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such assets, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor, shall deliver such assets to Agent or in
accordance with Agent's instructions. Each Lender agrees that it will not have
any right individually to enforce or seek to enforce any Loan Document or to
realize upon any collateral security for the Loans unless instructed to do so by
Agent, it being understood and agreed that such rights and remedies may be
exercised only by Agent.

        9.2.10. Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or Borrowers referring to this Agreement,
describing such default and stating that such notice is a "notice of default".
Agent will notify each Lender of its receipt of any such notice. Agent shall
take such action with respect to such default or Event of Default as may be
requested by Requisite Lenders in accordance with this Article IX. Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default as it shall deem advisable or in the best interests of Lenders.
Notwithstanding the foregoing to the contrary, upon the occurrence of a default
or an Event of Default, Agent may, but absent direction to do so from Requisite
Lenders, Agent shall be under no obligation to, send a notice of such default or
Event of Default to Borrowers and/or Guarantor; provided, if Agent sends such a
notice, it shall send a copy thereof to each Lender.

        9.2.11. Employment of Agents and Counsel. The Agent may undertake any of
its duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be liable to Lenders,
except as to money or securities received by them or their authorized agents,
for the default or misconduct of any such agents or attorneys-in-fact selected
by it with reasonable care. The Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.

        9.2.12. Notice of Agent Consent. If Agent grants its written consent to
any matter requested by Borrowers or Guarantor, Agent shall provide written
notice thereof to the other Lenders.

        9.3.  Amendments, Consents and Waivers.

        9.3.1. Except as otherwise provided in Section 9.2, this Section 9.3 or
Section 9.16, and except as to matters set forth in other subsections hereof or
in any other Loan Document as requiring only Agent's consent, the consent of
Requisite Lenders, Borrowers and Guarantor will be required to amend, modify,
terminate, or waive any provision of this Agreement or any of the other Loan
Documents.

41

--------------------------------------------------------------------------------

        9.3.2. In the event Agent requests the consent of a Lender and does not
receive a written consent or denial thereof within ten (10) Business Days after
such Lender's receipt of such request, then such Lender will be deemed to have
denied the giving of such consent.

        9.4.  Set Off and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by Borrowers at any time or from time to time, with reasonably prompt
written notice to Borrowers (any prior or contemporaneous notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
(a) balances held by such Lender at any of its offices for the account of
Borrowers, and (b) other property at any time held or owing by such Lender to or
for the credit or for the account of Borrowers, against and on account of any of
the Indebtedness or Obligations; except that no Lender shall exercise any such
right without the prior written consent of Agent. Any Lender exercising a right
to set off shall purchase for cash (and the other Lenders shall sell) interests
in each of such other Lender's Pro Rata Share of the Indebtedness or Obligations
as would be necessary to cause all Lenders to share the amount so set off with
each other Lender in accordance with their respective Pro Rata Shares. Borrowers
agree, to the fullest extent permitted by law, that any Lender may exercise its
right to set off with respect to amounts in excess of its Pro Rata Share of the
Indebtedness or Obligations and upon doing so shall deliver such amount so set
off to the Agent for the benefit of all Lenders in accordance with their Pro
Rata Shares.

        9.5.  Disbursement of Funds. Agent may, on behalf of Lenders, disburse
funds to Borrowers for advances of the Loan requested in compliance with the
provisions of this Loan Agreement. Each Lender shall reimburse Agent on demand
for all funds disbursed on its behalf by Agent, or if Agent so requests, each
Lender will remit to Agent its Pro Rata Share of any portion of the Loan before
Agent disburses same to Borrowers. If Agent elects to require that each Lender
make funds available to Agent, prior to a disbursement by Agent to Borrowers,
Agent shall advise each Lender by telephone, email, facsimile or telecopy of the
amount of such Lender's Pro Rata Share of the advance requested by Borrowers no
later than 10:00 a.m. Chicago time on the funding date applicable thereto, and
each such Lender shall pay Agent such Lender's Pro Rata Share of such requested
advance, in same day funds, by wire transfer to Agent's account on such funding
date. If any Lender fails to pay the amount of its Pro Rata Share within one
(1) Business Day after Agent's demand, Agent shall promptly notify Borrowers,
and Borrowers shall immediately repay such amount to Agent. Any repayment
required pursuant to this Section 9.5 shall be without premium or penalty, but
with interest at the Interest Rate. Nothing in this Section 9.5 or elsewhere in
this Agreement or the other Loan Documents, including without limitation the
provisions of Section 9.6, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

        9.6.  Disbursements of Advances; Payment.

        9.6.1. Revolving Loan Advances, Payments and Settlements; Interest and
Fee Payments.

        (a)   Each Lender's obligation to fund its portion of any advances made
by Agent to Borrowers will commence on the date such advances are made by Agent.
Such payments will be made by such Lender without set-off, counterclaim or
reduction of any kind.

        (b)   Agent will advise each Lender periodically by email or telecopy of
the amount of such Lender's Pro Rata Share of the Loan balance as of a
particular date (the "Settlement Date"). In the event that payments are
necessary to adjust the amount of such Lender's required Pro Rata Share of the
Loan balance to such Lender's actual Pro Rata Share of the Loan balance as of
any Settlement Date, the party from which such payment is due will pay the
other, in same day funds,

42

--------------------------------------------------------------------------------




by wire transfer to the other's account not later than 3:00 p.m. Chicago time on
the Business Day following the Settlement Date.

        (c)   For purposes of this subsection 9.6.1(c) the following terms and
conditions will have the meanings indicated:

        (A)  "Daily Loan Balance" means an amount calculated as of the end of
each calendar day by subtracting (i) the cumulative principal amount paid by
Agent to a Lender on the Loan from an Advance Date through and including such
calendar day, from (ii) the cumulative principal amount on the Loan advanced by
such Lender to Agent on the Loan from an Advance Date through and including such
calendar day.

        (B)  "Daily Interest Rate" means an amount calculated by dividing the
interest rate payable to a Lender on the Loan (as set forth in Section 1.9) as
of each calendar day by three hundred sixty (360).

        (C)  "Daily Interest Amount" means an amount calculated by multiplying
the Daily Loan Balance of the Loan by the associated Daily Interest Rate on the
Loan.

        (D)  "Interest Ratio" means a number calculated by dividing the total
amount of the interest on the Loan received by Agent with respect to the
immediately preceding month by the total amount of interest on the Loan due from
Borrowers during the immediately preceding month.

On the first (1st) Business Day of each month ("Interest Settlement Date"),
Agent will advise each Lender by telephone, email or telecopy of the amount of
such Lender's Pro Rata Share of interest and fees on the Loan as of the end of
the last day of the immediately preceding month. Provided that such Lender has
made all payments required to be made by it under this Agreement, Agent will pay
to such Lender, by wire transfer to such Lender's account (as specified by such
Lender on the signature page of the applicable Assignment and Acceptance
Agreement, as amended by such Lender from time to time pursuant to the notice
provisions contained herein or in the applicable Assignment and Acceptance
Agreement) not later than 3:00 p.m. Chicago time on the Interest Settlement
Date, such Lender's Pro Rata Share of interest and fees on the Loan. Such
Lender's Pro Rata Share of interest on the Loan will be calculated by adding
together the Daily Interest Amounts for each calendar day of the prior month and
multiplying the total thereof by the Interest Ratio.

        9.6.2. Term Loan Principal Payments. Payments of principal of the Loan
will be settled as provided in subsection 9.7.1.

        9.6.3. Availability of Lender's Pro Rata Share. Unless Agent shall have
received notice from a Lender prior to a disbursement under the Loan that such
Lender will not make available its Pro Rata Share of the Loan, Agent may assume
that such Lender has made such amount available to Agent on the Business Day
following the next Settlement Date. If a Lender has not in fact made its Pro
Rata Share available to the Agent on such date (any such Lender, a "Defaulting
Lender"), then the Defaulting Lender and Borrowers severally agree to pay to
Agent forthwith on demand such amount without set-off, counterclaim or deduction
of any kind, together with interest thereon, for each day from and including the
date such amount is made available to Agent by Borrowers or such Defaulting
Lender to but excluding the date of payment to Agent, at (a) in the case of the
Defaulting Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation or (b) in the case of Borrowers, the Interest Rate under this
Agreement with respect to the Loan.

43

--------------------------------------------------------------------------------




        9.7.  Payments.

        9.7.1. Distribution and Apportionment of Payments.

        (a)   Subject to subsection 8.7.1(b), payments actually received by
Agent for the account of the Lenders shall be paid to them promptly after
receipt thereof by Agent, but in any event within one (1) Business Day, provided
that, if any such payments are not distributed to the Lenders within one
(1) Business Day after Agent's receipt thereof, Agent shall pay to such Lenders
interest thereon, at the lesser of (i) the overnight cost of funds at which
federal funds are made available to the Agent (such interest rate to change
automatically effective as of the date of each change in the overnight cost of
federal funds) and (ii) if the applicable payment represents repayment of a
portion of the principal of the Loan, the Interest Rate, from the date of
receipt of such funds by Agent until such funds are paid in immediately
available funds to such Lenders provided such funds are received by Agent not
later than 11:00 A.M. (Chicago time) on the date of receipt. All payments of
principal and interest in respect of the Loan, all payments of the fees
described in this Agreement (but not in any separate fee letter except to the
extent expressly set forth therein), and all payments in respect of any other
obligations of Borrowers under the Loan Documents shall be allocated among such
of Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares or otherwise as provided herein or in the other Loan Documents or in the
Assignment and Acceptance Agreements, as the case may be. The Agent shall
distribute to each Lender at its primary address set forth herein or in its
Assignment and Acceptance Agreement, or at such other address as a Lender may
request in writing, such funds as it may be entitled to receive, provided that
the Agent shall in any event not be bound to inquire into or determine the
validity, scope or priority of any interest or entitlement of any Lender and may
suspend all payments and seek appropriate relief (including without limitation
instructions from the Requisite Lenders, or all Lenders, as applicable, or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby. The order of priority
herein is set forth solely to determine the rights and priorities of the Lenders
as among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by Borrowers.

        (b)   If a Lender (a "Defaulting Lender") defaults in making any advance
or paying any other sum payable by it hereunder, such sum together with interest
thereon at the Interest Rate from the date such amount was due until repaid
(such sum and interest thereon as aforesaid referred to, collectively, as the
"Lender Default Obligation") shall be payable by the Defaulting Lender (i) to
any Lender(s) which elect, at their sole option (and with no obligation to do
so), to fund the amount which the Defaulting Lender failed to fund or (ii) to
the Agent or any other Lender which under the terms of this Agreement is
entitled to reimbursement from the Defaulting Lender for the amounts advanced or
expended. Notwithstanding any provision hereof to the contrary, until such time
as the Defaulting Lender has repaid the Lender Default Obligation in full
(i) all amounts which would otherwise be distributed to the Defaulting Lender
shall instead be applied first to repay the Lender Default Obligation (to be
applied first to interest at the Interest Rate and then to principal) until the
Lender Default Obligation has been repaid in full (whether by such application
or by cure by the Defaulting Lender) whereupon such Lender shall no longer be a
Defaulting Lender, and (ii) the Defaulting Lender's right to consent to or
approve of matters which are subject to the consent or approval of Requisite
Lenders or all Lenders shall be suspended, and for purposes of consent and
approval the definition of "Requisite Lenders" and "all Lenders" shall be
modified as if the Defaulting Lender were not a Lender. Any interest collected
from Borrowers on account of principal advanced by any Lender(s) on behalf of a
Defaulting Lender shall be paid to the Lender(s) who made such advance and shall
be credited against the Defaulting Lender's obligation to pay interest on the
amount advanced at the Interest Rate. The provisions of this Section shall apply
and be effective regardless of whether an Event of

44

--------------------------------------------------------------------------------




Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary, (ii) any instruction of Borrowers
as to their desired application of payments or (iii) the suspension of such
Defaulting Lender's right to vote on matters which are subject to the consent or
approval of Requisite Lenders, or all Lenders. The Agent shall be entitled to
(i) withhold or set off, and to apply to the payment of the Lender Default
Obligation any amounts to be paid to such Defaulting Lender under this
Agreement, and (ii) bring an action or suit against such Defaulting Lender in a
court of competent jurisdiction to recover the Lender Default Obligation and, to
the extent such recovery would not fully compensate the Agent and Lenders for
the Defaulting Lender's breach of this Agreement, to collect damages. In
addition, the Defaulting Lender shall indemnify, defend and hold Agent and each
of the other Lenders harmless from and against any and all claims, actions,
liabilities, damages, costs and expenses (including attorneys' fees and
expenses), plus interest thereon at the Interest Rate, for funds advanced by
Agent or any other Lender on account of the Defaulting Lender or any other
damages such entities may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender's failure or refusal to abide by its
obligations under this Agreement.

        (c)   At least five (5) Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, agrees that it will deliver to the Agent two duly completed
copies of United States Internal Revenue Service Form 1001 or 4224, certifying
in either case that such Lender is entitled to receive payments under this
Agreement and the Notes without deduction or withholding of any United States
federal income taxes. Each Lender which so delivers a Form 1001 or 4224 further
undertakes to deliver to the Agent two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent forms
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Agent, in each case certifying
that such Lender is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

        9.7.2. Return of Payments.

        (a)   If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrowers or Guarantor and such related payment is not received by
Agent, then Agent will be entitled to recover such amount from such Lender
without set-off, counterclaim or deduction of any kind together with interest
thereon, for each day from and including the date such amount is made available
by Agent to such Lender to but excluding the date of repayment to Agent, at the
greater of the Federal Funds Rate in effect on each such day (as determined by
Agent) and a rate determined by Agent in accordance with banking industry rules
on interbank compensation.

        (b)   If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrowers or Guarantor or paid to any
other Person pursuant to any requirement of law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is

45

--------------------------------------------------------------------------------




required to pay to Borrowers, Guarantor or such other Person, without set-off,
counterclaim or deduction of any kind.

        9.8.  Reserves. The Agent is hereby authorized on behalf of all Lenders,
without with necessity of any notice to or further consent from any Lender, at
any time and from time to time (i) to disburse the inspection fees collected
under Section 6.1 to pay for the inspections referred to therein (including
payment to Agent therefor), and (ii) to disburse all or any portion of any real
estate tax or other reserves maintained under any Loan Documents.

        9.9.  Loan Account and Accounting. Agent shall maintain a loan account
(the "Loan Account") on its books to record: all Revolving Credit Advances and
the Term Loan, all payments made by Borrowers, and all other debits and credits
as provided in this Agreement with respect to the Loan or any other
Indebtedness. All entries in the Loan Account shall be made in accordance with
Agent's customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on Agent's most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by Borrowers; provided, that
any failure to so record or any error in so recording shall not limit, increase
or otherwise affect any Borrower's duty to pay the Indebtedness. Not more than
five (5) Business Days after the end of each month, Agent shall render to
Borrower Representative a monthly accounting of transactions with respect to the
Loan setting forth each transaction or other entry and the balance of the Loan
Account as to Borrowers for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(describing in reasonable detail the basis for such objection), within 30 days
after Borrowers' receipt of such monthly accounting, each and every such
accounting shall (absent manifest error) be deemed final, binding and conclusive
on Borrowers in all respects as to all matters reflected therein. Only those
items expressly objected to in such notice shall be deemed to be disputed by
Borrowers. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of a Note to that Lender and may rely on the Loan Account as evidence of the
amount of Indebtedness from time to time owing to it.


ARTICLE X
Miscellaneous


        10.1. Expenditures and Expenses. Upon receipt of reasonably detailed
invoices thereof from Agent, Borrowers shall promptly and within twenty
(20) days of receipt thereof, pay all reasonable Costs (defined below) incurred
by Agent and/or Lenders in connection with the documentation, modification,
workout, collection, administration or enforcement of the Loan or any of the
Loan Documents (as applicable), and the substitution or addition of Collateral,
and all such Costs, if not paid within twenty (20) days after receipt of
invoices, shall be included as additional Indebtedness bearing interest at the
Default Rate set forth in the Notes until paid. Notwithstanding anything to the
contrary contained herein, except for the Costs of GECC (as Agent and a Lender)
and its attorneys, Borrowers shall have no obligation to pay for any Costs
incurred by the other Lenders or their respective separate attorneys in
connection with the negotiation of the Loan Documents which are executed on or
about the date of this Agreement or are executed in respect of any Advance or
are incurred for any due diligence in connection therewith. For the purposes
hereof "Costs" means all reasonable expenditures and expenses which may be paid
or incurred by or on behalf of Agent and/or Lenders (except as provided for in
the prior sentence) in accordance with this Agreement and the other Loan
Documents including, without limitation, the preparation and negotiation of this
Agreement and the other Loan Documents, the review of any Draw Request and the
accompanying documents and information, the preparation for the making of any
Advance (whether or not ultimately made), the making of any Advance, including
the associated review and one-time site inspection of any Subject Project, the
documents and agreements required for any Advance and the various conditions
precedent for any Advance, filing fees, recordation

46

--------------------------------------------------------------------------------

taxes, repair costs, payments to remove or protect against liens, reasonable
attorneys' fees (including reasonable fees of Agent's and/or Lenders' inside
counsel), receivers' fees, engineers' fees, accountants' fees, independent
consultants' fees (including environmental consultants), all reasonable costs
and expenses incurred in connection with any of the foregoing, Agent's and/or
Lenders' reasonable out-of-pocket costs and expenses related to any audit or
inspection of any Project (if chargeable to Borrowers under the Loan Documents),
outlays for documentary and expert evidence, stenographers' charges, stamp
taxes, publication costs, and costs (which may be estimates as to items to be
expended after entry of an order or judgment) for procuring all such abstracts
of title, title and UCC searches, and examination, title insurance policies,
Torrens' Certificates and similar data and assurances with respect to title as
Agent may deem reasonably necessary either to prosecute any action permitted
under the Loan Documents or to evidence to bidders at any foreclosure sale of
any Project the true condition of the title to, or the value of, any Project.
Costs shall not include any due diligence costs incurred by any financial
institution, other than Agent and the Lenders who are the original signatories
to this Agreement, prior to such financial institution becoming a Lender or any
syndication costs. Agent shall apply all "Good Faith Deposit" payments received
prior to the date hereof from Borrowers or Guarantor towards any Costs due at
Closing.

        10.2. Disclosure of Information. Agent and/or Lenders shall have the
right (but shall be under no obligation) to make available to any party for the
purpose of granting participations in or selling, transferring, assigning or
conveying all or any part of the Loan (including any governmental agency or
authority and any prospective bidder at any foreclosure sale of the Project) any
and all information which Agent and/or Lenders may have with respect to the
Project and Borrowers, whether provided by Borrowers, Guarantor or any third
party or obtained as a result of any environmental assessments. Borrowers agree
that Agent and Lenders shall have no liability whatsoever as a result of
delivering any such information to any third party, and Borrowers, on behalf of
themselves, their Affiliates and their successors and assigns, hereby release
and discharge Agent and Lenders from any and all liability, claims, damages, or
causes of action, arising out of, connected with or incidental to the delivery
of any such information to any third party.

        10.3. Forbearance by Lender Not a Waiver. Any forbearance by Agent
and/or Lenders in exercising any right or remedy under any of the Loan
Documents, or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of any right or remedy. Agent's or Lenders' acceptance of
payment of any sum secured by any of the Loan Documents after the due date of
such payment shall not be a waiver of Agent's or Lenders' right to either
require prompt payment when due of all other sums so secured or to declare a
default or an Event of Default, as applicable, for failure to make a payment
when due under any of the Loan Documents. The procurement of insurance or the
payment of taxes or other liens or charges by Agent or Lenders in accordance
with the terms and conditions of any of the Loan Documents, shall not be a
waiver of Agent's or Lenders' right to accelerate the maturity of the Loan, nor
shall Agent's or Lenders' receipt of any awards, proceeds, or damages under
Section 4 of the Mortgages operate to cure or waive Borrowers' or Guarantor's
default in payment of sums secured by any of the Loan Documents. With respect to
all Loan Documents, only waivers made in writing and in accordance with
Section 10.16 below shall be effective against Agent and Lenders.

        10.4. APPLICABLE LAW; SEVERABILITY. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES. The invalidity, illegality or unenforceability of any provision
of this Agreement shall not affect or impair the validity, legality or
enforceability of the remainder of this Agreement, and to this end, the
provisions of this Agreement are declared to be severable.

        10.5. Relationship. The relationship between Agent and Lenders, on the
one hand, and Borrowers on the other, shall be that of creditor-debtor only. No
term in this Agreement or in the other Loan

47

--------------------------------------------------------------------------------


Documents and no course of dealing between the parties shall be deemed to create
any relationship of agency, partnership or joint venture or any fiduciary duty
by Agent and/or Lenders to any other party, except for the agency relationship
of Agent and Lenders as and to the extent expressly provided in this Agreement.

        10.6. Indemnity. Each Borrower shall indemnify, protect, hold harmless
and defend Agent and Lenders, their respective successors, assigns,
shareholders, directors, officers, employees, and agents (each, an "Indemnified
Person") from and against any and all loss, damage, cost, expense (including
reasonable attorneys' fees), and claims arising out of or in connection with
(a) any Project, (b) the Collateral, (c) the assignment of the Leases and the
performance of the terms and conditions of each of the Leases, (d) any act or
omission of any Borrower or Guarantor, or their respective employees or agents,
whether actual or alleged, and (e) any and all brokers' commissions or other
costs of similar type by any party in connection with the Loan (collectively,
"Indemnified Liabilities"), except that Borrowers shall have no obligation under
this Section 10.6 to any Indemnified Person with respect to Indemnified
Liabilities arising from any Indemnified Person's gross negligence or willful
misconduct. Upon written request by an Indemnified Person, Borrowers will
undertake, at their own cost and expense, on behalf of such Indemnified Person,
using counsel reasonably satisfactory to the Indemnified Person, the defense of
any legal action or proceeding whether or not such Indemnified Person shall be a
party and for which such Indemnified Person is entitled to be indemnified
pursuant to this Section 10.6. At Agent's or Requisite Lenders' option and upon
prior written notice to Borrowers, Agent may, at Borrowers' expense, prosecute
or defend any third party claim or action involving the priority, validity or
enforceability of any of the Loan Documents.

        10.7. Notice. Any notice or other communication required or permitted to
be given under this Agreement or the other Loan Documents shall be in writing
addressed to the respective party as set forth below and may be personally
served, telecopied or sent by overnight courier or U.S. Mail and shall be deemed
given: (a) if served in person, when served; (b) if telecopied, on the date of
transmission if before 3:00 p.m. (Chicago time) on a Business Day; provided,
that a hard copy of such notice is also sent pursuant to (c) or (d) below;
(c) if by overnight courier, on the first Business Day

48

--------------------------------------------------------------------------------


after delivery to the courier; or (d) if by U.S. Mail, certified or registered
mail, return receipt requested on the fourth (4th) day after deposit in the mail
postage prepaid.


 
 
 
Notices to Borrowers and Guarantor:
 
c/o Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland 21093
Attn: Daniel J. Booth
Telecopy: (410) 427-8824
With a copy to:
 
LeBoeuf, Lamb, Greene & MacRae, LLP
125 West 55th Street
New York, New York 10019
Attn: John R. Fallon, Jr., Esq.
Telecopy: (212) 424-8500
Notices to Agent and Lenders:
 
General Electric Capital Corporation
Loan No. 4128
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attn: Manager, Portfolio Administration Group
Telecopy: (301) 347-3150
With a copy to:
 
General Electric Capital Corporation
Loan No. 4128
c/o Segal McCambridge Singer & Mahoney
100 Congress Avenue, Suite 700
Austin, Texas 78701
Attn: Diana Pennington, Chief Counsel
Telecopy: (866) 221-0433
And a copy to:
 
General Electric Capital Corporation
Loan No. 4128
500 West Monroe Street
Chicago, Illinois 60661
Attn: Kevin McMeen, Senior Vice President
Telecopy: (312) 441-6755

        10.8. Successors and Assigns Bound; Joint and Several Liability; Agents;
and Captions. The covenants and agreements contained in the Loan Documents shall
bind, and the rights thereunder shall inure to, the respective successors and
assigns of Agent, Lenders, Borrowers and Guarantor, subject to the provisions of
this Agreement. All covenants and agreements of Borrowers shall be joint and
several. In exercising any rights under the Loan Documents or taking any actions
provided for therein, Agent and Lenders may act through their respective
employees, agents or independent contractors as authorized by Agent or Lenders,
respectively. The captions and headings of the paragraphs and sections of this
Agreement are for convenience only and are not to be used to interpret or define
the provisions hereof.

        10.9. Terms and Usage. As used in the Loan Documents "Business Day"
means any day, other than a Saturday or a Sunday, when banks in Chicago,
Illinois are not required or authorized to be closed.

        10.10. Time of Essence. Time is of the essence of this Agreement and the
other Loan Documents and the performance of each of the covenants and agreements
contained herein and therein.

49

--------------------------------------------------------------------------------


        10.11. CONSENT TO JURISDICTION. EACH BORROWER, AGENT AND EACH LENDER
HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF COOK, STATE OF ILLINOIS AND EACH BORROWER, AGENT AND EACH LENDER
IRREVOCABLY AGREE THAT, SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (UNLESS
OTHERWISE SPECIFIED THEREIN) SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER,
AGENT AND EACH LENDER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER,
AGENT AND EACH LENDER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWERS, AGENT AND
EACH LENDER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO BORROWERS, AGENT AND LENDERS AT THE ADDRESSES SET FORTH IN SECTION 10.7 OF
THIS AGREEMENT.

        10.12. WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND EACH LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH
BORROWER, AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. BORROWERS, AGENT AND LENDERS WARRANT AND REPRESENT THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

        10.13. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and together shall
constitute the Agreement.

        10.14. Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement among Borrowers, Guarantor, Lenders and Agent and
supercede all prior commitments, agreements, representations and understandings,
whether written or oral, relating to the subject matter hereof, and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto.

        10.15. Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this
Agreement, the Notes or any of the other Loan Documents, or consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing and signed by Requisite Lenders (or Agent, if expressly
set forth herein, in any Note or in any other Loan Document) and the Borrowers,
if applicable; provided, that except to the extent permitted by the applicable
Assignment and Acceptance Agreement, no amendment, modification, termination or
waiver shall, unless in writing and signed by all Lenders, do any of the
following: (a) increase any Lender's Pro Rata Share of the Loan; (b) reduce the
principal of or the rate of interest on the Loan or the fees payable with
respect to the Loan; (c) extend any date fixed for any payment of principal,
interest or fees; (d) change the definition of the term Requisite Lenders or the
percentage of Lenders which shall be required for Lenders to take any action
hereunder; (e) release Collateral (except if the sale, disposition, release or
substitution of such Collateral is permitted under Section 2.2, Section 2.3 or
Section 8.1 above or under any other Loan Document); (f) amend or waive this
Section 10.15 or the definitions of the terms used in this Section 10.15 insofar
as the definitions affect the substance of this Section 10.15; or (g) consent to
the assignment, delegation or other transfer by any party of any of its rights
and obligations under any Loan Document; and provided, further, that

50

--------------------------------------------------------------------------------


no amendment, modification, termination or waiver affecting the rights or duties
of Agent under any Loan Document shall in any event be effective, unless in
writing and signed by Agent, in addition to all Lenders required to take such
action. Notwithstanding anything to the contrary in this Section 10.15, Agent
and Borrowers may execute amendments to this Agreement and the other Loan
Documents for the purpose of correcting typographical errors, making immaterial
modifications thereto and documenting the matters governed by Section 2.2,
Section 2.3 and Section 8.1 above without the consent of Lenders. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. Unless
required by Agent, no amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document,
but Borrowers shall comply with all of the requirements of Section 2.2,
Section 2.3 and Section 8.1 above in connection with the addition or
substitution of any Collateral. No notice to or demand on Borrowers or any other
party in any case shall entitle Borrowers or any other party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.15 shall be binding upon each holder of the Notes at the time
outstanding, each future holder of the Notes and, if signed by a party, upon
such party.

SIGNATURE PAGE FOLLOWS

51

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement
or have caused the same to be executed by their duly authorized representatives
as of the date first above written.

    INITIAL BORROWER:
 
 
OMEGA ACQUISITION FACILITY I, LLC, a Delaware limited liability company
 
 
By:
 
Omega Healthcare Investors, Inc., a Maryland corporation, as the sole member of
such company
 
 
 
 
By:
Name:
Title:
 


--------------------------------------------------------------------------------

Daniel J. Booth
Chief Operating Officer
 
 
LENDERS:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
 
 
 
By:
Name:
Its:
 


--------------------------------------------------------------------------------

Brad Haber
Authorized Signatory

52

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
LIST OF EXHIBITS
LOAN AGREEMENT
RECITALS
ARTICLE I The Loan
ARTICLE II Security
ARTICLE III Establishment of Loan
ARTICLE IV Requirements For Advances
ARTICLE V Representations and Warranties
ARTICLE VI Affirmative Covenants
ARTICLE VII Negative Covenants
ARTICLE VIII Events of Default; Acceleration of Indebtedness; Remedies
ARTICLE IX Assignment and Participation
ARTICLE X Miscellaneous
